 446DECISIONS OF-NATIONAL LABOR RELATIONS BOARDAccordingly, the Board set aside an election because of these indi-vidual interviews.Recently, inOregon Frozen Foods Company,3the Board reiterated the continued applicability of that doctrine.Al-though in the present case employees were interviewed individuallyin their homes and on their routes as well as in company offices, theeffect upon employees was the same.We-find that by the aforesaid in-,dividual interviews conducted by the Employer's top management per-sonnel, the Employer interfered with the employees' freedom of choicein the selection of a bargaining representative.4We shall, therefore,order that the election be set aside and direct that a new election be held.[The Board ordered the election held on April 19, 1955, set aside.][Text of Direction of Second Election omitted from publication.]3Oregon FrozenFondsCompany and Ore-Ida Potato Products,Inc.,113 NLRB 881.4MallToolCompany,112 NLRB 1313,isdistinguished on its facts.In view of ourdecision to set aside the election upon the ground stated above,we find it unnecessaryto consider the Petitioner's other objections.Sardis Luggage,CompanyandUnited FurnitureWorkers ofAmerica, CIO,Case, No. 33-CA-376.October 18, 1955DECISION AND ORDERmediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed-exceptions to the Intermediate Report and a supporting brief; theGeneral Counsel filed a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial .Examiner, with the following modifications.'.The Respondent contends that the Trial Examiner was biased and prejudiced againstit.We have carefully examined the entire record and find nothing to support suchan allegation.2 The Intermediate Report contains several minor inadvertences none of which affectsthe Trial Examiner'sultimate findings or our concurrence therein.Included in suchinadvertences are several references to Glover Jackson's'discriminatory"discharge"rather thanto the -Respondent's discriminatory refusal to recall him,as alleged in the'complaint.--114 NLRB No. 90. SARDISLUGGAGE COMPANY-44-71.The Respondent contends that the Trial Examiner has erred 'inmaking credibility findings, and argues that there are inconsistenciesand contradictions in the testimony of the General Counsel's witnesseswhich render them unworthy of belief.We have carefully consideredthe record in the light of this contention, but are not convinced that aclear preponderance of all the relevant evidence shows that the TrialExaminer's resolutions of credibility were incorrect.Accordingly, weadopt the Trial Examiner's credibility findings and his findings of factbased thereon.32.We agree with the Trial Examiner that the Respondent discrimi-natorily discharged James Childress. In so doing, we find it unneces-sary to consider or pass upon his alternative theory that the Respond-ent's imposition of onerous work conditions upon Childress was aconstructive discharge.ORDER 'Upon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Sardis Luggage Company,Sardis,Mississippi, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Coercively or otherwise unlawfully interrogating employeesconcerning their membership in or activities on behalf of United Fur-nitureWorkers of America, CIO, or any other labor organization ofits employees, in a manner constituting, interference, restraint, or co-ercion in violation of Section 8 (a) (1).(b)Threatening employees with discharge or economic reprisal forengaging in union activities and/or other concerted activities.(c). Discouraging membership in United Furniture Workers ofAmerica, CIO, or any other labor organization of its employees, bydischarging any of its employees or by discriminating in any othermanner in regard to their hire and tenure of employment or any termor condition of employment.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right guaranteed in Section 7 ofthe Act, to form labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aidHearstPublishingCompany,Inc. (Los Angeles Examiner,Division),113 NLRB 384;Standard Dry Wall Products,91 NLRB 544,enfd. 188 F`2d 362(C. A3) ; N. L. R. B. v.Univei`sal Cahier`a,Corp',190 F 2d 429(C. A. 2). In agreeing with the Trial Examiner'scredibility findings, we note that he explicated very carefully his,bases , for them.TheRespondent contends that the Trial Examiner was himself doubtful of the accuracy ofhis findings.It bases this contention on his statement in the Intermediate Report thathe had only a belief as to what the facts were,rather than knowledge of them. Beliefrather than actual knowledge is, of course,the basis upon which every trier of factsmust reach his conclusions.We are satisfied that the credibility findings of the TrialExaminer in this case are based upon the usual criteria applicable to such findings. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDor protection, or to refrain from any and all of such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer James Childress, Ethel Childress, Louise Durham, andGlover Jackson immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityor other rights and privileges.(b)Make whole Ethel Childress, James Childress, Louise Durham;and Glover Jackson for any loss of pay each may have suffered byreason of the discrimination in the manner provided in the sectionof the Intermediate Report entitled "The Remedy."(c)Post at its office and place of business copies of the notice at-tached to the Intermediate Report marked "Appendix."' Copies ofsaid notice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by the Respondent Company'srepresentative, be posted immediately upon receipt thereof and bemaintained by it for a period of at least sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent Company to insure that said notices shall be posted.,Reasonable steps shall be taken by the Respondent Company to insurethat said notices shall not be altered, defaced, or covered by any othermaterial.(d)Preserve and make available to the Board or its agents, for ex-amination and copying, all payroll records; social-security paymentrecords, timecards, personnel records and report's, and all other rec-ords necessary to analyze the amount of back pay due and the -rights ofemployment under the terms of this Order.'ing, within ten (10) days from the date of this Order, what steps ithas taken to comply therewith.* This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner" the words "A Decision and Order " In the event that this Order isenforced by a decreeof a UnitedStates Courtof Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuantto a Decree of theUnited States Court of Appeals,Enforcingan Order "INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge and amended chargesfiled by the United Furniture 'Workers ofAmerica, CIO, hereincalled theUnion,against theSardis Luggage Company, theRespondent herein,the GeneralCounsel of theBoard issued his complaint on Sep-tember ^ 10, 1954.)The complaint alleged that the RespondentCompany had en-gaged in and was engaging in unfair labor practiceswithinthe meaning of Section8 (a) (1) and(3) and Section 2-(6- and(7) of theNationalLabor'Relations Act, as SARDIS LUGGAGE COMPANY449amended(61 Stat. 136), herein called the Act.Copies of thecharges, complaint, andnotice of hearing wereduly servedupon the Respondentand the Union.The complaintalleges, in substance,that the Respondent violatedSection 8 (a)(1) of theAct in thatit interrogated its employeesabout theirown and other em-ployees' union membership,activities,and sympathies; threatenedemployees withreprisalsif theyengaged in union activities;createdan impressionof surveillance ofthe employees'unionactivities; and threatenedto closethe plantif it became union-ized.The complaintalso allegesthat theRespondent engaged in unfairlabor prac-ticeswithin the meaningof Section 8 (a) (3) of the Act bydischarging JamesChildress, Ethel Childress, and Louise Durham and refusing to rehire Glover C.Jackson because of theirunion activities.Respondent's answeradmittedthe jurisdictional allegations of the complaint andthat the Unionwas a labor organizationwithin themeaning of Section 2(5) of theAct, but deniedgenerally the commissionof anyunfair labor practices.Pursuant to notice, a hearing was heldin Sardis,Mississippi,and Batesville,Mis-sissippi,)from October 18 to 23, 1954,inclusive,before Henry S. Salim, the dulydesignatedTrialExaminer.All partieswere representedby counseland wereafforded full opportunity to participate in the hearing,to introducerelevant evi-dence, and to argueorally.Briefs werefiled by the General Counseland the Re-spondent and have beencarefully considered.During the course of the hearingvarious motions weremade by the parties and afterthe conclusionof the hearing bothpartiesmoved to correct the transcript of the recordin certainspecified details.Therulingsof the TrialExaminerwith respect to themotions tocorrect thetranscriptwere granted except intwo instancesnot relevant to the disposition of the issues inthis case andwill be found in the record ofthis case.All other motionsare disposedof in this report.Upon the entire recordin this case, upon consideration of the arguments and mo-tions of counsel,includingthe briefs filed by the partiesand citations of cases allegedto be dispositive of the issues in this case,and from hisobservation of the demeanorof the witnesses, the Trial Examinermakesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTIt is concededthatthe RespondentCompany, whichis engaged in the manufactureof luggage,manufactured and soldfinished products,duringthe 12-month periodendingJune 1954, valuedin excessof $250,000, of which inexcess of$225,000,in value, wassold and shipped directlyto customersoutside the Stateof Mississippi.It isfound, therefore, thatthe Respondent is engaged in commerce within the mean-ing of theAct and itis subjectto thejurisdiction of the Board.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted and found that the Union is a labor organization within'the mean-ing of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent's-plant,located in Sardis, Mississippi,a town of 1,913 people,a manu-factures luggage.It began production on May 11, 1953,and in October 19533 theplant employed approximately 85 people.Sometime around July 19534the em-ployees began to discuss a union.In August,William Melvin Arnold, who at onetime worked for the Respondent,went to Memphis, Tennessee,at the request of hisformer coworkers, and arranged to have a union representative come to Sardis todiscuss with the employees the possibility of organizing a union at Respondent'splant.Shortly afterwards,Arnold was contacted at his home by Edward L. Wertz,the union representative,with respect to holding a meeting for the purpose of'Due to the courthouse at Sardis being under repair,itwas necessary to hold thehearing at Batesville,Mississippi,on October 21 and 22.8United States Census Bureau,1950 Census.s All dates refer to the, year 1953 unless otherwise indicated.t This date is based'on Arnold's testimony that he was employed by the Respondentabout May 20 and that the employees began to discuss a union about a month after heI 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDplanning anorganizational campaign at the Respondent's plant.A meeting wasscheduled for the evening of August 14 at Arnold's home.Two employees, JamesChildress and Glover Jackson, alleged discriminatees in this case, were at Arnold'shome that evening but the union organizer failed to appear.A second meeting wasthen arranged to be held at Arnold's home on August 18. James Childress, his wifeEthel (also an alleged discrimmatee), Glover Jackson, and Carl Brown, a companyemployee, were present at this meeting at which Edward L. Wertz, the union or-ganizer, distributed, to each of the four employees present, union membership appli-cation cards.These cards authorized the Union to act as bargaining agent for thesigners.James Childress and his wife Ethel, Jackson, and Brown each signed acard and also took unsigned union cards with them to distribute to the employeesat the plant.They were asked by the union organizer, Wertz, to solicit the em-ployees tosignthese cards for the eventual purpose of having the Union representthe employees in collective-bargaining negotiations with the Respondent.Jacksonobtained the signatures of 9 employees; Ethel Childress, 13 employees; JamesChildress, 12 employees, and he also received "some" signed cards from Victor Tid-well, another employee.5Carl Brown did not solicit any employees to join theUnion.He testified that he returned the unsigned cards which were given to himby James Childress.The signed cards were then mailed by James and EthelChildress and Jackson to Wertz, the union organizer, on or before August 21, andhe testified that he received 46 signed cards.On August 21, the employment relationship of James and Ethel Childress withthe Respondent Company terminated.The Respondent's plant was formally dedicated on August 24, at which time thenewly constructed plant was opened for inspection to the public and the Respondent'sbusiness clients.That same evening a meeting was held at the courthouse in Sardiswhich was attended by company employees and business people of the town.Themeeting was addressed by 2 Sardis bank officials, a merchant of the town, and 2 ofthe employees.6The'substance of the collective remarks made by the speakers atthismeeting was to the effect that because the employees had excellent working'conditions and were being treated well by the Respondent, there was no need for aunion at the plant.?A vote was then taken by J. W. West, cashier of the SardisBank, as to whether or not a union was favored.All those who expressed a pref-erence voted against a union and no one voted in favor of a unionBryan Young,cashier of the other bank in Sardis, suggested that if the employees felt that theyneeded any representation in dealing with the Respondent Company, thebusinesspeople of the community would be agreeable to forming a panel which wouldinclude the Mississippi Power and Light Company, to represent the employees intheir dealings with the Company.At the lastunion meetingheld on August 18, it was arranged to meetagain onAugust 25 at Arnold's home.Wertz testified that when he came to Arnold's homeon August 25, he was not there.Wertz finally located Arnold who he described asbeing "highly excited and in a nervous state."Arnold told him that Ethel andJames Childress no longer worked for Respondent and thata town meeting washeld the night before with respect to the Union. In explaining the reason for achange in themeetingplace, Arnold said "there was a flare-up,"and that the sched-e Tidwell obtained union cards from Arnoldat his home the night after the meeting.Travis Taylor, who like Tidwell,isno longer in Respondent's employ, also obtained thesignaturesof two employees.Taylor wasdischarged on August 28, 1953."Mrs. Brooks Johnson was one of the employees.7 James L Bolton, an employee, testified that one of the bank officials said : ". . . theywould rather not have a union up there. The town had worked hard to get the plantthere and going to help the town, and so forth and so on. I don't rememberjust whathe did say."Then at page 535 of the transcript appears the followingtestimony ofBolton :Q.Do you recall whether he [West] said anything about the plantremaining ifthe Union came in?A. It seems to me like he might have said it might shut downif the Union camein there.Q Do you recall who conducted the voteA.He did [J W. West, Cashier,Sardis Bank].Q. Just what do you recall about how that voting took place 9A. I think it was about 35 votesagainst it[the Union]and the rest of themdidn't vote either way, 35 or 40.Q. About how many employeesis your estimate of, how many were down there?A. I imagine all of us were there. I don't know exactly how many. SARDISLUGGAGE COMPANY451uled union meeting had been changed from his home to the spillway at Sardis Dam,outside of town.Wertz testified that he asked Arnold to accompany him in orderto show him the way to the meeting place but he refused.8Wertz then drove tothe new meeting place at the Dam, waited some time,saw no one appear, whereuponhe left.Jackson testified that while engaged in conversation at the plant with some ofhis coworkers the morning after the scheduled union meeting,which was supposedto have been held on August 25 at Sardis Dam, one of the employees inquiied ifthe meeting had been held. Jackson testified that when he said he did not know ashe did not attend, Bowden, his foreman,spoke up and said that he knew Jacksonwas not at the meeting because "we watched your house last night." Bowden onhis direct examination gave his version of this incident as follows: "Somebodyasked LJackson]did he go to the meeting[at the Dam] last night.He started tosay `No' or something.He never did get right out with his answer. I butted in.Always joking and carrying on with the boys over there, that I could vouch for him.That I had passed his [Jackson's] house the night before and seen a light." Bowdenwent on to explain that he often passed Jackson's home in driving to the bus stationOn August 31, a petition was filed by the Union (Case No. 32-RC-684) withthe Board seeking an election for the Respondent's production and maintenance em-ployees.The petition averred that the Union requested the Respondent on August 26to recognize it as the bargaining representative for said employees.The petitionfor an election was withdrawn by the Union on September 14.Louise Durham was discharged on October 12 and Glover Jackson was laid offon November 3 and never recalled.It is againstthis background that theRespondent denies these alleged unlawfulacts constituted interference,coercion,or restraint in violation of Section 8 (a) (1).Respondent also denies that the employment terminations and refusal to rehirewere discriminatory within the meaning of Section 8 (a) (3).On the contrary,it is argued that the Respondent did not discharge Ethel and James Childress butthat'they quit voluntarily; Louise Durham was discharged for inefficiency; and GloverJackson was not recalled'because of his age and poor physical condition.B. The alleged interference,restraint,and coercionGlover Jackson,a former employee of Respondent's, testified that as he was pre-paring to leave the plant at the close of the day's work on August 20, James Bowden,his foreman in the box department,told him that Mr. Grant,who is in charge ofthe plant, would like to see him. It was stipulated by the parties that Grant wasa supervisor within the meaning of Section 2 (11) of theAct.WhileJackson waswaiting outside of Grant's office, Victor Tidwell, another employee, left Grant'soffice,whereupon Jackson entered.Jackson testified that Grant accused him of,"taking a leading part in getting the union here."When Jackson denied this, Grantsaid,according to Jackson, "Oh, yes, you are.Ain't no use in lying about it. I knowall about it and you might as well come across and tell the truth about it..Youare taking a leading part and we absolutely are not going to have no union here andwe;.will take out and quit first..Before we came down here and put in thisfactory, we had a preference of going to Georgia, Alabama,Louisiana or Mississippi.After we investigated we found out that Mississippi had the best labor working con-ditions, and that is the reason we located here at Sardis.. . .Now, we have comehere and I built an $18,000 home.before we will have a union here, I willjust give that amount on my home and we will take out and quit. You are takinga leading part in this thing..Now you are not the only one that is mixed upin this thing. I am going into the bottom of it and I am going to get them all. . . . Ifyou are taking part in this thing, I am going to make it plenty hard on you."Accord-ing to Jackson,Grant also said, "You went along with Jack Childress and Mrs.Childress and Carl Brown to a union meeting at Bud Arnold's home.Jacksontestified that Childress and his wife were both working for the Respondent when thisconversation was alleged to have occurred and that Grant told him he knew both8 Richard K.Holder,an employee of the Company,testified that he and'James Bowden,a foreman of Respondent's,were at Sardis Dam that evening.He'was hazy as to whythey were there on that particular evening but did testify that he saw James Childressand his wife, Ethel, at the Sardis DamBowden denied that he went out to the Dam"to spy"but he admitted that he and Holder did drive out to the Dam one evening at theend of August. At that time and place, he testified that he saw James Arnold,an employee,Lance Scallorn,a company foreman, and also James Childress.387644-56-vol. 114-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames and Ethel Childress were taking active parts in the Union's organizationalcampaign.When Jackson acknowledged on his direct testimony that he had attended themeeting, and he was asked why he had denied it to Grant, he testified, "Well, I wasafraid he would fire me right on the spot, at least I was afraid he would."Later, on August 25,9 Jackson testified, that Samuel J. Holtzman, president of theRespondent Company, called,him,into his office.Also present at the time wereBowden, who was Jackson's foreman, and Grant.Holtzman said, according toJackson, "What's all this about going around here getting the union started aroundhere."When Jackson denied taking any part in union activities, Holtzman, accord-ing to Jackson, said, "You went to the union meeting down at Bud Arnold's alongwith Childress and his wife and Carl Brown." Then, Jackson testified, "Grant spokeup and said, `Glover, you are just lying you might as well tell the truth about it.Jack Childress 10 done told me all about it. I know all about it.You might as welltellme about it.' "Then Holtzman said, according to Jackson, "I am going to look.into this thing. If you are guilty of this, I am going to make it hard on you." Jack-son also testified that Holtzman accused him of "going about the factory" to solicitemployees to sign union membership application cards.When Jackson denied doingthis, Jackson testified that Grant "butt in and said it was so and I might as well comeon across and tell the truth about it."All this testimony of Jackson's was denied byHoltzman, Grant, and Bowden."On August 27, 2 days after Jackson had this conversation with Holtzman in hisoffice, Jackson went to Grant's office and admitted he had not told him or Holtzmanthe truth with respect to his union activity and then proceeded to tell him what heknew about union activity in the plant.After Jackson finished his recital,12 Grant,according to Jackson, told him to bring to his office any unsigned union cards thathe still had in his possession which Jackson agreed to do.However, and this is un-contradicted,Grant sent Bowden, Jackson's foreman (who was accompanied byScallorn, another foreman), to Jackson's home the same evening 13 and Jacksonhanded over the unsigned union cards to Bowden at that time. These cards were inan envelope addressed to Wertz, the union organizer.A day or two after this incident, Jackson testified that Bowden told him at theplant that Grant's orders were that he was "not to be talking to any of these otherworkers here."When Jackson' remonstrated with him, Bowden, according to Jack-son, said, "That is the orders.Mr. Grant will get you."When Bowden testified, hedenied saying this.On November 3, Jackson, along with six other employees of Respondent's box de-partment, was laid off from his job.The same day, and after being notified of hislayoff, Jackson testified that he asked Bowden, his foreman, if he believed the Com-pany "will ever call me back." Bowden replied, according to Jackson, "I don'tknow about you, Mr. Jackson. I know there are some of them that will never becalled back."All of the box department's laid-off employees, with the exception ofJackson, were reinstated subsequently to their former positions.14Willard Bratton went to work for the Respondent in May 1953 and quit on Au-gust 25, 1953.He also worked a couple of weeks for the Respondent in the summerof 1954.On or about August 20 he was solicited by James Childress to sign a unioncard which he did.A few days later, as he was leaving the plant, at the close ofwork, and walking toward his automobile on the Company's parking lot, Brattontestified that Grant approached him and engaged him in conversation. Bratton tes-tified that Grant said to him, "'Whose side are you on?' I said, `I don't know whatyou are talking about,' and he [Grant] said, `Well, you know all this union businessg The testimony concerning the exact timing of some of the events is ambiguous as tospecific dates so that the findings of fact made herein result from the Trial Examiner'sattempt to reconcile the evidence and determine not only the chronological sequence inwhich these events occurred but also the specific dates.However, the record is clear,and it is found, that Grant first called Jackson into his office on August 20"James Childress, one of the alleged discriminatees, is also referred to by the variouswitnesses as Jack Childress.11Bowden also denied that Grant ever told him to see that Jackson spoke to none ofthe employees during working hours or that Grant's attitude toward the box departmentemployees "became cold" with the advent of the Union12 Jackson also testified, "When I told him the whole story . . . [Grant] said, `Whydidn't you tell one this before they had the meeting at the courthouse.'17 Bowden testified it was the Thursday night after the open house.14Questions asked by Respondent's counsel indicate that 2 employees were recalledthe latter part of November ; 2 more in January 1954,; and the remainder in February. SARDIS LUGGAGE COMPANY453that has been going on around here.'I said, 'I have heard a little something aboutit,and he asked me again, 'Whose side are you on.'I said,I am on whichever sideI think means the most money to me and best working conditions,and he told me tothink it over and he wouldsee methe next day and we would talk more about it."Bratton testified that on August 24, Scallorn,his foreman,told the assembledemployees in his department,"Fellows, we are going to have a meeting at the Court-house tonight and it will,be, good for all of you to be there."Bratton also testifiedas follows: ". . . 10 minutes later,[Scallorn] came around and said, 'I understand itis compulsory that you be at that meeting."' Bratton testified that two Sardis bankofficials and a local merchant addressed the meeting.When Bratton was askedwhat was the general subject of the speeches,he answered,"Well, it seemed to methat they were trying to put over the point that we didn't needa union atthe plant,that was the general idea.They was telling us the bad points of the Union..Well, after the speeches were made, Mr. J. W. West [a bank official] said, 'Howabout us having a vote and seeing who wants a union and who don't want a union,'and first he said, 'everybody that is in favor of a union hold up his hand.' I didn'tsee ahand.He said, 'everybody who is not in favor of a union hold up their hand.' "Bratton testified that "they voted against the Union."On August 25, Bratton informed Scallorn that he was quitting his job.Approxi-mately 5 minutes later, Bratton testified, Grant called him into his office and askedhim why he was quitting. Bratton testified, "I told him I didn't like the way theyhandled the meeting at the Courthouse and the way they were going about thatunion deal we were trying to get, and I was just fed up with it."Bratton in describing the courthouse meeting on his direct examination said, "Theymore or less pistol-whipped us all...When he was asked on cross-examina-tion what he meant by the expression "pistol-whipped," he testified, "They more orless forced the people-never forced them, either but they showed them the badpoints of a union and then asked for a vote."Bratton also testified that as far ashe knew there was no union representative present at this meeting and that no onespoke in favor of the Union.15On cross-examination Bratton testified that Grant asked him to name the em-ployees who signect union cards and which of the employees were doing the solicit-ing.Bratton refused.Bratton testified that he said to Grant, "You fired JackChildress for it, didn't you?" and that Grant replied, "No, we fired Jack becausehe couldn'tmake production."When Bratton was asked on cross-examination ifthere were other employees besides Childress who were soliciting employees to signunion cards, he answered, "To my knowing, there weren't but a very few of them."James L. Bolton, who is presently employed by Respondent, testified that his fore-man, James Bowden, told him "they was having a town meeting over at the Court-house tonight 'I would like for you to attend.' "At this meeting, Bolton testified,thatWest, a Sardis bank official, said, " 'They would rather not have a union upthere.'.It seems to me like he might have said it [the plant] might shut downif the union came in there." Bolton also testified that it appeared to him as if allof Respondent's employees were in attendance at this meeting.He also testifiedthat when he received a letter from the Union (General Counsel's Exhibit No. 7),16Bowden,his foreman,"asked me if I got a letter. . . .I told him I did."Louise Durham,one of the alleged discriminatees in this case,testified that onAugust 24, her forelady, Ruby Jones, who is forelady of the sewing department ofthe Respondent Company, told her that "there was going to be a meeting of thebusiness men at the courthouse and all employees were invited,and if we were in-terested in our jobs to be sure and try to be there." 17Durham testified that she-attended. themeeting and saw the following foremen of Respondentthere:Ruby-Jones, Harry Britt,James Bowden,and Lance Scallorn.She then went on to testify'6 On his cross-examination,Bratton testified that when Grant asked him why he wasquitting, he told him, "Well, after that courthouse meeting the other night we had overthere, and the way you all handled the union situation, I just had enough of it and I-don't want to work here anymore."'o See footnote 20,infra17Ruby Jones, on her direct examination,testified that she told the employees in herdepartment"that the business men were having a meeting at the courthouse and hadasked me to invite them to come.I told them it might be to their interest to come."She named a "Wade Park"as the person who had extended the invitation.She testifiedthat while driving in her automobile the $uuday afternoon before the Monday meeting,she coincidentally metWade Park and; ",He told me that he would appreciate It, if I-would tell them In come to the courthouse." ' 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDas follows: J. W. West, a bank official, spoke and stated that he did not believe theeplant needed a union; Bryant Young, another Sardis bank official, voiced the sameopinion; Mrs. Brooks Johnson [a company employee] spoke of the excellent workingconditions at the plant; and Saul Diamond, a local merchant, told those attendingthe meeting that since the plant had been in operation for such a short period of timethat he did not believe the employees were in a position to determine as yet'whetherthey really wanted a union.A vote was then held, with all those who voted, votingagainst the Union and none voting for the Union. Bryant Young, one of the bankofficials, then told those present that if the plant employees needed any representa-tion in bargaining with the Respondent Company, the businessmen and the Missis-sippi Power and Light Company, which he said was instrumental in inducing the Re-spondent to locate in Sardis, would establish a panel to represent them in any suchnegotiations.Durham testified that the Friday following the courthouse meeting, which would'be August 28, Grant came to where she was working at her machine in the plantand spoke to her and another employee by thename ofPicott.Grant told them,Durham testified, "that he was disappointedin us signingthose union cards, thatitwas that the Childresses is tried to cause trouble.They was doing it and that heknew we signed cards because our friends had betrayed us and had told us that Mr.Grant would never know that we signed the cards but said our friends had betrayedus."When Durham was asked on her directexaminationwhether Grant stated whichof her friends had betrayed her, she answered, "Childresses."Durham continued,"and he went on to tell us the Childresses weren't fit for us to associate with, and'he also told me that Mr. Russel Barefield [mayor of Sardis] told him that I had talkedto him about it that Friday afternoon,19 and that he considered Russel Barefield oneof the best friends he had in Sardis, and he hoped that would be the end of our activ-ities as faras the union was concerned."Durham continued her testimony as follows:He [Grant] told us that the[y] come to Sardis to operate that factory without aunion and that they would not,operate,under a union, that they would close thedoors.He was glad they caught it before they got too organized, because theywould have to close the doors before they would operate under a union.Durham testified thatsometimeduring the following week James and Ethel Childressvisitedwith her at her home.The following morning, while she was working ather machine in the plant, Durham testified that Grant approached her "and askedme if I didn't have company the night before . . . and he asked me if it was theChildresses and I said it was and he [said] `if they came back, better not to ask therrcin, not to have anything to do with them.' "Harry W. Britt, foreman of the Respondent's cutting department, testified that onAugust 31, Durham came to him and asked to see Grant.Durham said, accordingto Britt, that she wanted to tell Grant she hadsigned a unioncard because, "I amsorry and I want to talk to him. I haven't been able to sleep or eat over the week-end."He delivered the message to Grant,Britttestified, and Grant told him to,send Durham to his office which he did.Shortly after this alleged conversation, Durham testified that her forelady, RubyJones, told her during working hours at the plant, "that'therewas some men comingto talk with her about the Union and she had to know how all her operators feltabout it, and I told her that I didn't believe that a union was the wrong thingbecausethere were too many people belonged tounionsfor them not to be for the good ofthe people, and she went on to tell me about how bad it was and strikes and riotsand so on and so forth, it would even be dangerous to work up there if they did have aunion there,and I told her that I was neither for noragainst theUnion.I couldn'tpossibly see how it was wrong for the working class of people."Durhamalso testifiedthat Ruby Jones told her that she knew all of the employees who hadsigned unioncards.Ruby Jones, on her directexamination,denied boththese incidents everoccurred.Durham testified that on September 4 she receiveda letter fromthe Union (GeneralCounsel's Exhibit No. 7),20 and-thatsame afternoonRuby Jones told her that she28 James Childress and his wife had left the employ of the Company 1 week earlieron August 21.19 This is believed by the Trial Examiner to be a reference to Friday, August 21, theday on which the Childresses' employment with Respondent terminated.20This letter, in part, characterizes certain of Respondent's actions as "Anti-Union"and requests the addressee to "work for and support your Union." SARDIS LUGGAGE COMPANY455would be receiving a letter from the Union and "that to show our loyalty to Mr. Grant,we should bring the letter in to Mr. Grant, and I told her that I felt mail was personal,and I didn't think we should be required to bring the letter and she said it wasjust to show that we was loyal to the Company." Durham testified that shecomplied and handed over the union letter to Ruby Jones.On her direct examination,Jones denied that she had ever said this.The following day, Durham testified, she went to Grant's office to speak to himwith respect to her production record.During this conversation, Durham testifiedthat Grant told her one of the ;merchants in Sardis had, informed him that she `.`wasstill in favor of the Union."Durham testified that she attempted to elicit from Grantthe name of the merchant who had told him this.He was noncommittal, Durhamtestified,whereupon she stated to Grant: "I had told it to one merchant and that wasRussel Barefield [mayor of Sardis].He [Grant] said, well, that was my businessif I still wanted a union, but I told him how I felt about it at the start..I toldhim I was neither for nor against it, and I told him that I didn't say I still wanted aunion,.but I signed the card and I wouldn't say I didn't and he went on to tellme I owed the people of Sardis an apology for signing a union card.He said, thosepeople went to all the expense of putting that factory up there and then we go andtry to bring a union in there and they wasn't going to have it.And I told him I'wasn't going to apologize to them, that I went to Mr. Barefield because I thoughtmaybe that it might be against the law, signing a union card. I didn't know any-thing about the state laws concerning that and that was the reason I went to Mr.Barefield, but I found out since it wasn't anything to be ashamed of and I hadn'tbroken the laws and I wasn't going to apologize to anybody for signing a unioncard."About a week after the alleged above-related conversation, Durham testified thatRuby Jones came over to where she was working and told her that "Mr. Grant andshe had something they wanted to show me." Thereupon, Durham testified, Jonesread to her what was written on a typewritten sheet of paper 21 "It said that there wassome men 22 coming around to talk to the employees that signed the union cards orsomething to that effect.That we didn't have to talk to them if we didn't want toand it would be better not to talk to them.And she went on to tell me that she didn'twant me to tell them that she asked me to bring that letter back down." 23 Four nightslater, a National Labor Relations Board investigator interviewed Durham at her homeat which time she signed a written statement.24The same day that Ruby Jones brought to Durham's attention the Company'swritten statement with respect to employees being questioned by investigators, shewent to Grant, she testified, and asked him to return the union letter to her. Inreply to this alleged request, Durham testified that Grant refused to return theunion letter she had turned over to Ruby Jones.During the same conversation, Durham testified, that she discussed with Grantthe matter of the company notice which Jones showed her advising employees thatthey need not talk to any investigators who might seek to interview them.Durhamtestified that Grant said to her, "The ones that, talk will be the ones that will haveto go to Court:"Durham testified that' she, replied: to this^ statement of Grant's.asfollows: "I didn't have anything to be ashamed of and I wouldn't be afraid to go tocourt and tell the truth. . . . And he said, `the ones that talked, that signed state-ments would be the only ones subpoenaed to court and it would be better not to talkto them.' 'Durham testified that sometime during the first week in October, she asked Granta question about the operation of her machine and while he was looking over theThis notice, Jones testified, was handed to her by Grant, who instructed her toread it to each of the employees in her department. It was stipulated that this samenotice was read by all the foremen in the various departments to the employees undertheir respective' supervision.22The record reveals that the men referred to in this company notice were NationalLabor Relations Board investigators.23This is found to be an unmistakable reference to the letter Durham received fromthe Union on September 4 and which, according to her testimony, Jones asked her to turnover to Grant as an indication of her loyalty to the Company94Durham testified that several days after she gave the Board investigator this state-ment, she told Ruby Jones, "That I talked to him and that I didn't have anything todeny to anybody, that I told the truth and I didn't have anything to hide from Mr. Grantor anybody . . . and that I wasn't ashamed to talk to these people." Jones, on herdirect examination, denied this conversation ever took place.See, however, footnote 97,infra. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDmachine, he asked her if she had seen the Childresses lately. She told him she had,and according to Durham,he said,"Well, he was sorry about that,he had warnedme about the matter before, he talked to me about that,and I told him again thatIwasn't mad at the Childresses because I signed the card,because they had been myfriends, and they didn'tmake me sign the card.I did it on my own knowledge."Mary Russel, the daughter of a former employee, Victor Tidwell, was employedby the Respondent until November 1953, when she was laid off from her job byGrant.At the time she was laid off, Russel testified,Grant assured her that whenbusiness conditions warranted it, he would recall her.The Respondent,she testi-fied, never called her. Sometime after August 24, the date the plant was formallyopened,Russel testified that Holtzman,Respondent'spresident,called her into hisoffice.She testified that Holtzman,in the presence of her foreman, Scallorn:talked to me about the union and asked me did I sign a card and I told him no.And he said,"Well, we will find out and you go on back there and work anddon't say anything about the union or have anything to do with it."On cross-examination,she testified that Holtzman explained to her that the Com-pany had treated the employees well without a union and therefore they did notneed a union.Two days later, Russel asked to see Grant and when she spoke to him in hisoffice, "to tell him I did sign a union card because I had heard he already knewanyway, so I went and told him.[Grant]said `who did you sign the union card for'and I told him I signed it for my Daddy and he said,well, he already knew becauseDaddy had told him.Then he talked to me about a union wasn't the thing to haveand he thought I ought not to have anything to do with it,.Mattie Joe Dover,who is presently employed by Respondent,testified,that at therequest of Ethel Childress,she signed a union card.-Grant called her into his office-about a week or two later. She testified:and he asked me did I know what he wanted with me, and I told him I had anidea.He said he was going to ask me for thetruth and he wanted me to tellthe truth;he asked me did I sign one and I told him, "yes, I did.".Well, heasked me if I heard anything about the union would I come and tell him aboutit,going around in the plant among the employees,talking about it, and I toldhim no, I just didn'twant to have anything else to do with it.Ruel Dover,an employee of Respondent,signed a union card at the request ofJames Childress.He testified that about 10 days later, his foreman,Scallorn, toldhim that Grant would like to see him in his office.Grant, in the presence of Scallorn,"asked me why I signed the union card, joined the union."Dover testified that whilehe was speaking with Grant that Grant had a card in his hand which appeared to besimilar to the union card he had signed.25Dover also testified that Grant asked him,"If I ever heard any conversation among the employees about it, would I let himknow."Dover on his direct examination stated that he received a letter from theUnion and the following day Grant asked him to bring the letter to him which hedid.26Ruth Martin,an employee of the Company,signed a union card prior to August21, at the request of James and Ethel Childress.She testified that she wenttoGrant's office the following morning and told him she had signed a union card.She also testified that she received a letter from the Union which she brought to theplant office and left there.The following day, Britt,her foreman,asked her if shehad received such a letter and she told him,she testified,that she had already broughtit into the office.Edward L.Wertz, International representative of the Union, testified as follows:In August 1953, he was advised by William Melvin Arnold,who formerly workedfor Respondent, that a number of the Respondent's employees were interested inorganizing a union at the plant.A meeting was held at Arnold's home on August18,which was attended by James and Ethel Childress,Glover Jackson,and CarlBrown, who signed union membership application cards. These four employees weregiven blank union cards,requested to obtain the signatures of other employees, andzsDover's testimony on this is as follows:"He had some kind of a card,like the one Ibad signed.It resembled the one I had signed." The General Counsel's contention thatGrant displayed union cards while interrogating employees in order to lead them to believethat their supposed confidential designations were either obtained by the Respondentthrough devious meansor by the Childressesbetrayingthem to theRespondent is.rejected..zaDover,testifiedthat anotheremployee,Clay Edlen,also turned over to Grant theletter whichhe receivedfrom the Union. SARDIS LUGGAGE COMPANY457then to mail the signed cards to Wertz.Wertz testified that he received 46 signedcards through the mails. It was agreed to meet again on August 25 at Arnold's homebut this meeting was never held.The circumstances surrounding the cancellationof this meeting will be found under section III, A, of this report. Suffice it to say atthis point that. Wertz learned that there had been ameeting atthe courthouse theprevious evening; that James Childress and his wife, Ethel, were no longer em-ployed by the Company; and Arnold appeared reluctant to involve himself in anyfurther union activity.27Carl Brown, who is employed by the Respondent, testified that he attended a unionmeeting at Arnold's home on August 18,28 at which time he signed a union card.He was also given blankunioncards in order to solicit employees but he never did so,as he returned them to Jack Childress sometime prior to August 21 29 Two or threeweeks after the union meeting, Holtzman called him into his office, he testified, andasked him if he had signed a union card and he told him he had.Victor Tidwell, who was formerly employed by the Respondent, testified that 2 or3 days after he signed a union card, and while James and Ethel Childress were stillemployed by Respondent, Grant called him into his office.Holtzman and Grant, hetestified,were present when he was asked by Holtzman if he liked his job whereuponHoltzman asked him how many employees he had gotten tosign unioncards.Tidwelltestified that he refused to tell him but when Holtzman threatened Tidwell that "[hewould]'go andget [his] brother-in-law, Edward Deese," Tidwell said, "Don't go toall that trouble," whereupon he told Holtzman and Grant the names of the employeeswhom he had induced to sign union cards.30Deese, Tidwell's brother-in-law, is amerchant in Sardis and it was he, who the Childresses testified, told them that a meet-ing was to be held at the courthouse. Tidwell also testified that when he received theunion letter,which has been referred to heretofore as the one the Union sent to Re-spondent's employees, he turned it over to his brother-in-law,Deese, the following dayto give to Grant.Tidwell testified that he turned over the union letter to Deese be-causehis foreman at the plant, James Bowden, told him that if he should receive anyletters from the Union to turn them over to Grant. Tidwell testified he asked Grant2 days later if he had received this letter which he had turned over to Deese andGrant assured him that he had.Tidwell also testified that Grant told him he had heard that he was seen speakingto James Childressand alsotoWilliam Melvin Arnold, at whose home, the unionmeetingwas held.Grantsaid,according to Tidwell:.he didn't want me to be talking to any more guys to try to give me trouble,and so I told him I had a right to talk to anyone I wanted to and I would just gohome, quit work, if I couldn't talk to whoever I wanted to talk to.Whereupon Tidwell quit on or about October 5, but (and this is admitted by Grant)not before Grant hadhim sign apaper stating that he was leaving the Company'semploy voluntarily.C. W. Martin, an employee of the Company, testified that he was called into Holtz-man's office on September 1 and told by Holtzman that 2 or 3 of the employees had in-formed him that Martin was distributing union cards.Martin denied this but admittedthat he had signed a union card.Whereupon Holtzman said that he did not attachsignificance to employees signing union cards as he was aware that some of them hadbeen "coaxed"into signing.Martin also testified that Holtzman said to him, "if we hada union in there that it might cause a strike and cause the plant to close down, that thecompany was new and was just getting started good and it might cause it to closedown."Martin testified that in September he received a letter from the Union which hebrought to the plant and left on Grant's desk.It is against this testimony of the General Counsel'switnessesthat consideration isgiven to the Respondent's evidence denying that it interrogated or restrained its em-ployees or threatened them with reprisals for engaginginunionactivity.More-over,Holtzman, Grant, and the foremen of the Respondent's various departmentswho testified, all denied being aware of any union activity at the plant prior toAugust 21.n James Childress testified that he told Arnold on August 22, to advise Wertz that theAugust 25 meeting would be held at Sardis Dam instead of Arnold's home, as originallyplanned29 James and Ethel Childress called for him in their automobile and took him to themeetingasWhen Brown was asked why he returned the cards, he testified, that lie "figuredmaybe, [he] was.doing wrong. . . .30Tidwell testified that he turned over to James Childress the signed union cards 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDSamuel J. Holtzman testified as follows: Grant, the plant manager, had tele-phoned him on August 21, at Baltimore, Maryland,31 and told him that there wassome union activity at the Sardis plant, without going into detail, except to say thathe [Grant] thought the union activity had "died as fast as it started."At the firstopportunity, which was August 25, the day following the formal opening of theplant,Holtzman asked Grant to give him the details of the union activity.Grant,instead, suggested and Holtzman agreed, to get the story "firsthand" by callingvarious employees into his office to hear shat they had to say with respect to thisunion activity.Grant thereupon called employees, into the office, that ,dy ,and thefollowing day and discussed with them their union activity.Holtzman in his testi-mony referred to the employees who were called into his office not individually butcollectively as a group or entity.He was unable to recall their names or distin-guish between them, and he did not refer to specific conversations with individualemployees but grouped them collectively, with the exception of Jackson.Holtzmantestified:The employees mentioned they had signed cards.They were confused, theydidn't know what they were signing.They had done it because . . . theythought it was the thing to do as someone else told them to sign it.Therewas confusion.They also didn't know just how the Company stood or whetherthe Company wanted them to sign or didn't want them to sign or what.Mygeneral conversation to them was to tell them that the Company wanted to getto the bottom of it and find out if there was any grievance or any differencethat they had with the Company to get them to understand that the Companywas trying to do everything they could to see that they would eventually behappy, and be satisfied, and be a profitable operation to everybody.That,theCompany^did,not need-any outsiders to come in andteJl,them,howkto get,sJongwith the employees and if they were patient and have confidence in the Company,we could straighten out any differences that we had, and most likely wantedto know if there were any differences. That was the point in bringing them in,if there was any differences, grievances, that they had.Holtzman then testified that he did ask some of the employees whether they hadsigned union cards.The next day he testified, "I wanted to call in a few more tofind out how more of them felt, if more of them were worried and confused or dis-satisfied, if there was anything else I could do to straighten it out."He testifiedthat on the first day (August 25), he spoke to between 4 and 6 employees and, onthe following day, he spoke to probably the same number.Holtzman testified that he had a conversation with Glover Jackson on eitherAugust 25 or 26.He testified that Jackson stated that he did not know anything atall about the Union and had not signed a card.His reason for calling in Jackson,he said, was to get the story from an older man. "I asked him if he had signed aUnion card or if he knew anything about Union organizers or any dissension or trou-ble in his department or anywhere else that he might tell me about that would helpthe people and help ourselves come to some understanding.He told me he didn'tknow anything at all about a Union.He was satisfied, doing fine and that was aboutit."About a week later as Holtzman was walking through the plant, he testified, "Ijustmentioned to [Jackson] rather casually that I was certainly surprised to hearthat he had signed the Union card but was glad to learn that he had come to hissenses and sort of pat him on the back or something like that, and kept on my way."When Holtzman was asked how he had learned that Jackson had signed a unioncard, he stated that Gran had told him so.When Holtzman was asked what hemeant by the phrase that he was glad that Jackson "came to his senses," he answered,"Grant told me that Jackson had signed a card; also told Mr. Grant and Mr. Granttoldme that [Jackson] said he was sorry and he realized he had made a mistake.That is what I meant when I said he came to his senses— because—the informationI got from Mr. Grant was that Mr. Jackson had signed a Union card and came upand told him about it and told him he was sorry and knew he had done the wrongthing and he wasn't going to have anything to do with it anymore."On his direct examination, Holtzman denied that he had accused Jackson of hav-ing attended a union meeting at Arnold's home with James and Ethel Childress andCarl Brown.He also denied that he had accused Jackson of soliciting employees to"Holtzman also had business interests in Baltimore where he lived but made periodictrips to Sardis to look after the plantDuring the union activity he was at the plant2 to 4 days every week but at the time of the hearing, he came to Sardis about 2 daysevery other week. SARDISLUGGAGE COMPANY459sign union cards or that he had said to Jackson,"If you are guilty,I am going to makeit hard on you."He also denied threatening any employee with the loss of his job ormaking any other threats to them because of their union activity.He also deniedthat anyone outside of the Respondent Company had anything to do with the employ-ment terminations of James and Ethel Childress,LouiseDurham,and GloverJackson.Itwill be recalled that Willard Bratton testified he notified his foreman he wasquitting his job and that 5 minutes later Grant called him into his office andasked the reason.Bratton testified,"I told him I didn't like the way they handledthe meeting at the Courthouse and the way they were going about that union dealwe were trying to get and I was just fed up with it."Holtzman, in testifying as to his version of what occurred at that time,stated:We [Grant and himself]were doing some kind of work and this Bratton prac-tically barged in,walked in the office and said he was quitting,just like that, hewas quitting because he wanted to work in a union place and thought thereshould be a union here,and since they weren't going to have one, he was quittingand that was it.Richard Grant, superintendent and general manager of Respondent's Sardis plant,testified as follows: He learned for the first time on August 21, 1953,32 during work-ing hours,that the Union was attempting to organize the plant.He noticed the em-ployees were congregating in groups in the plant.He asked his foremen the reasonfor this but they were unable to tell him.He returned to his office, and shortly after,at, about 9:30 or 10 a. M.,33 an employee knocked on the door,entered,and informedhiintthat"a lot of.'the,employees,had signed union cards."Afterthis employee hadgiven Grant this information,and as he was preparing to leave the office,he toldGrant that another employee,whom he named,wished to speak to him.34Grantsaid to send him into the office.The second employee conveyed the same informa-tion as the first,and he, too,told Grant that another employee wished to speak withhim.Grant testified that this continued the rest of the day (August 21)35 and oninto the following day, which was a Saturday,with employees coming to his officeto inform him of their union activities.This continued on into the weekend withemployees coming to Grant's home on Sunday,August 23, to tell him about theirrole, if any,in the then current'union activities at Respondent's plant.Grant testi-fied as follows:Well, practically every conversation was identical in that the employee came tome told me they had signed a union card, that they had thought it overat home, someone had told them it was wrong, that we were a new organizationjust in town and they should give us a chance to get on our feet and get going.They felt sorry they had done it and came to me personally and wanted toassure me they had had a change of heart.Grant'stestimony continues as follows: on Tuesday,August 25, which wasthe -day following the formal opening of the plant,Holtzman,president of Re-spondent, asked him to tell him about the union activities at the plant.Granttestified that he suggested that the employees should be called into the officeindividually in order that Holtzman might hear their stories first hand. It mightbe mentioned parenthetically,at this point, that it is not clear why Grant suggestedthat"Holtzman, hear -the`employees', stories"first-hand,"as-the record, indicates thatthe employees evidently had disclosed all they knew about union activities at the32This was the date on which James and Ethel Childress' employment with Respondentterminated.asThis is based on Grant's testimony that lie told Childress on the morning of August 21,between 9:30 and 10 a.into sand the boxes faster and that shortly after that the firstemployee(Leivellen)came to his office and told him about the union activity in theplant.Both Grant and Childress agree that the conversation in which Childress' employ-" Grant estimated this first conversation might have taken 15 minutes but "I wouldn'tthink it would have been an hour, . 'asOn his cross-examination, Grant testified that he did not have more than five em-ployees in his office on the morning of August 21At another point in his cross-examination,he testified that he could not estimate the number of employees that werein his office the afternoon of August 21 to discuss the Union.On cross-examination, whenGrant was asked if he sent for these employees,he testified:"I sent for some,some cameof,!their 'own, inclinations"[Emphasis supplied.]On cross-examination,he testifiedthat'Jackson was the only'employee he asked to come to his office.I 460DECISIONSOF NATIONALLABOR RELATIONS BOARDplant when Grant had spoken with them a few days before. The employees werethen called into the office that day and the following day, August 26, in order thatHoltzmancould hear their stories.Among those called into the office at that time was Jackson.He denied thathe had any interest in, or had engaged in, anyunionactivities.The followingday, August 27, James Bowden, the foreman of the box department, Grant testi-fied, came to the office and said that Jackson would like to see him. Jacksoncame to the office and told him that "he had told Mr. Holtzman a lie, that hewas sorry for it, that he had signed a card, and he had made a mistake andwanted to make a complete confession of it all."Grant went on to testify thatJackson admitted he had attended a union meeting at Arnold's home and thatthe Childresses had driven him and Carl Brown there in their automobile andthat he had solicited other employees to sign union cards.Grant then askedJackson if he still had any unsigned union cards still in his possession. Jacksonsaid he did and that he would bring them to Grant. Instead, Grant testified, hesent oneof his foremen to Jackson's home for the union cards because "I wascurious to see it."Grant testified that on Monday, August 31, Britt, one of the plant foremen; cameto his office early in the morning and told him that Louise Durham (an allegeddiscriminatee in this case) wanted to speak to him.When Durham came to hisoffice,Grant testified, that she told him, "she had signed a union card, she wassorry for it, didn't want me to think wrong of her, showed me she was absolutelyinnocent . . . she said she hadn't been able to rest or eat over the weekend,36 herconscience had bothered her."Grant denied that he had ever questioned Durham with respect to her associatingwith James and Ethel Childress or warned her to stay away from them.He alsodenied that he had a conversation with Barefield, the mayor of Sardis, with respectto the Union.He also denied that he had ever threatened to close down theplant if the Union were successful in its organizational efforts or that he hadever told Durham that a merchant informed him that she was sympathetic towardtheUnion or that she owed every merchant in Sardis an apologyfor signing aunion card.He also denied that Durham ever requested that he return to herthe union letter which she had turned over to him.He did acknowledge, however,that he did have the union letter which was addressed to Durham and that it wasnever returned to Durham.He also denied that he had told Durham not to speaktoNational Labor Relations Board investigators because those employees whogave them statements would be the ones subpenaed to testify in court.He alsodenied that he stopped speaking to Jackson after union activity commenced inthe plant.He denied that he told Tidwell that he heard he was seen speakingwith Bud Arnold or Jack Childress at Batesville or that he warned Tidwall notto speak with anyone that had caused Grant trouble.Grant testified that Willard Bratton came into the office on August 25, while hewas talking to Holtzman, and told them he was quitting because "he was in favorof the union, he wanted a union, the plant, if they didn't want a union, he wasn'tgoing to work there for that plant."Grant testified that Victor Tidwell came to his office one day and said that hethat he prevailed on Tidwell to stay on, but a few days later Tidwell informed himthat he was quitting.-Since the courts and the Board have made it abundantly clear that the deter-minationof whether unfair labor practices have been committed, depends ultimatelyon the facts and circumstances of each particular case, a detailed account has beengiven of what the General Counsel's and Respondent's witnesses alleged occurred.Also,many of the witnesses have been quoted verbatim in the belief that theirchoice of language is so expressive that much of the meaning would be lost andits significance escape the reader, if their testimony were paraphrased.To summarize briefly, then, that part of the complaint alleging the Respondentviolated Section 8 (a) (1) avers that the employees were interfered with, re-strained, and coerced in the exercise of the rights guaranteed them under the Actin the following respects: That they were interrogated about their union activities;threatened that they would be discharged and the plant would close if the Union camein; kept under surveillance; requested to inform Respondent about the union activi-3 This would be the weekend of August 29 and 30, but it is uncontradicted that allthose employees who had signed union cards had done so on or before August 2i. There-fore, according to Grant's version, two weekends intervened between the time Durhamsigned a union card and August 31, the date of her conversation with Grant. SARDIS LUGGAGE COMPANY461ties of other employees; and directed to deliver to Respondent correspondence theyreceived from the Union.Respondent denies all these charges.1.CredibilityThisis a casewhere the General Counsel'switnessesare contradicted on all thesalient issuesby the witnesses for the Respondent.Nevertheless, after observingthe witnesses, analyzing the record and inferences to be drawn therefrom, andreconciling where possible, the conflicting evidence, the Trial Examiner concludesthat the testimony of the General Counsel's witnesses is reliable becauseit is con-sistent with certain undisputed and demonstrable facts in this case 37This conclu-sion isbased also on my observation of the witnesses with respect to the accuracyof their memories, their comprehension, and their general demeanor on the standin answering the questions put to them.The resolutions of credibility made here-in apply also to the testimony of James and Ethel Childress, Louise Durham, andGlover Jackson with respect to their 'versions of what occurred when they left theRespondent's employ.The details of these terminations are discussed in later sec-tions of this report.However, itisnotmeant to imply that the trier of these factsaccepts as credibleeverythingthat was said byallthe General Counsel's witnesses.It suffices to say, in the words of Judge Learned Hand,' that "It is no reason forrefusing to accept everything that a witness says, because you do not believe all ofit; nothing is more common in all kinds of judicial decisions than to believe some andnot all." 38Another practical consideration which cannot be overlooked in resolving the credi-bilityissues inthis case, is the fact that some of the General Counsel's witnesses werestill in the employ of the Respondent Company at the time they testified.As such,they depended on their jobs for their livelihood and they understood that after testify-ing they must continue in the employment of the Respondent.This practical con-sideration coupled with the normal workings of human nature has led the trier ofthese facts to place considerable credence upon many of such witnesses' testimony,with respect to Respondent's alleged unfair labor practices.In crediting some witnesses and discrediting others, given weight to certain evi-dence as against other evidence, drawn inferences from circumstantial and conflict-ing evidence, and come to certain conclusions, the Trial Examiner has necessarilyhad to detect and appraise various "potent imponderables" permeating the record.39One of these "potent imponderables" is the demeanor of witnesses.The Boardhas recognized that the "demeanor of witnesses is a factor of consequence in resolvingissues of credibility." 40Credibility findings rest to varying degrees upon the evalua-tion placed by the trier of the facts upon the demeanor of witnesses.This type ofevidence which does not appear in, the record and is comprised of elusiveintangi-bles and "potent imponderables" which are difficult to capture and to describe bywritten words, often make it difficult for the trier of the facts to convey or describethe impression which a particular witness makes upon him.41Judge Learned Hand describes it as "[findings] based on that part of the evidencewhich the printed words do not preserve.Often that is the most telling part, foron the issue of veracity the bearing and delivery of a witness will usually be thedominating factors, when the wordsaloneleave any .rational choice . . . nothingismore difficult than to disentangle the motives of another's conduct-motives fre-quently unknown even to the actor himself.But for that very reason those partsof the evidence which are lost in print become especially pregnant.." 42Asthe Board recently stated inRoadway Express Inc.,108 NLRB 874: "Credibilityfindingsmay restentirelyupon evidence through observation which words do not,and could not, either preserve or describe." [Emphasis supplied.]By this discussion of the evaluation placed upon the demeanor of thewitnessesin testifying, it is not intended to convey the impression that consideration was given37 Conversely, Holtzman's testimony that lie was unaware of the Childresses' separationson August 21 until the charge was filed in this case on September 15, is not only in-consistent with the attendant circumstances but also inheiently improbable.81N. L R. B v. Universal Camera Corp,179 F 2d 749, 754 (C. A. 2), reversed onother grounds 340 U. S 47488InternationalAss'n of Machinists v N L It. B ,311 U. S. 72, 79.4OHadley Manufacturing Corporation,108NLRB 1641;Roxboro Cotton Mills, 97NLRB 1359, 1368."N. L. R. B v James Thompson 4 Co., Inc.,208 F. 2d 743 (C. A. 2).41N. L. It. B. v. Universal Camera Corp,190 F. 2d 429, 430, 431 (C. A. 2). 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusivelyto this type of evidence in determining credibility.This was only onefactor.Concomitant cons'l11eration was given equally to the surrounding circum-stances, and the consistency or inconsistency of individual witnesses' testimony withuncontraverted evidence and demonstrable facts in determining which version shouldbe credited.Moreover, in crediting one version as against another, the trier ofthe facts often derives considerable aid in comparing the witnesses' testimony ondirect examination with what he testified to on his cross-examination.As wassuccinctly stated in an Intermediate Report: "A would-be deceiver weaves a tangledweb and cross examination is usually an effective device to enmesh the perpetrator-of the embellishedlie." 43Moreover, in later sections of this report, the Respondent's alleged discriminatorydischarges and refusal to rehire certain named employees are considered.The dis-cussion and findings made above with respect to the resolutions of credibility of thewitnesses, applies not only to the alleged violations of Section 8 (a) (1) of the Act,but also to that part of the complaint which alleges Respondent violated Section 8(a) (3) of the Act.Respondent's counsel in his brief states: "It is, of course, easy to speculate. Itisof no practical value, toward the disposition of this case, however, to guess asto what transpired." In deciding this case, the Trial Examiner has been acutelyaware of the foregoing observation, because in the type of issues disputed in thisproceeding,where the witnesses of the General Counsel and Respondent are insharp conflict and diametrically opposed in their respective versions as to whatactually occurred, the process of hearing can produce only a belief concerning whatthe facts are, rather than a disclosure of the facts themselves.The trier of the factsmust, therefore, be content to have a belief concerning the facts, rather than knowl-edge of them.2.Discussion and conclusions with respect to interference, restraint, and coercionIn determining whether an employer's conduct amounts to interference,restraint,or coercion within the meaning of Section 8 (a) (1),44 the test is not the employer'sintent or motive, but whether the conduct is reasonably calculated, or tends to,interfere with the free exercise of the rights guaranteed employees by the Act 45Then too, on the issue of whether the Respondent violated Section 8 (a) (1) ofthe Act,it isnot required that each item of the Respondent Company's, conduct beconsidered separately and apart from all others, but consideration must be given toall such conduct as a whole .46 It might be well to mention therefore, that indetermining whether Respondent violated section 8 (a) (1), consideration has alsobeen given to Respondent's discriminatory discharge of- three employees as well asitsdiscriminatory refusal to rehire another, all of which are discussed in detail inlater sections of this report.Grant, the plant superintendent, and Holtzman, Respondent's president, system-atically interrogated employees in a series of separate interviews in the Company'soffice.Their questioning was in a context of pressure to defeat the Union.Thecircumstances were such that Jackson, who had engaged in union activities andsigned a union card, felt constrained to deny this fact.This denial would appearto indicate that Jackson feared their questioning of him with respect to his union49Santa Clara Lemon,Association,112 NLRB 93.44The relevant provisions of the National Labor Relations Act, as amended (61 Stat.136, and 65Stat. 601, 29 U. S. C, Supp. V, 151,at seq.),are as follows :RIGHTS OF DMPLOYEESSec 7. Employees shall have the right to self-organization to form, join,or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection. and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3).UNFAIR LABOR PRACTICESSec 8 (a) It shall be an unfair labor practice for an employer-(1) to interfere with. restrain, or coerce employeesin the exercise of the.eN.L R. B. v. Illinois ToolWorks. 153 F. 2d 811 814 (C A 7)"N L. R. B. v. Popeil-Bros., Inc.,216 F. 2d66, 68(C. A. 7.) SARDIS LUGGAGE COMPANY463activitieswould be used for retaliation or subsequent reprisals.This conclusion isconfirmed by Jackson's testimony that he denied to Grant that he engaged in anyunion activities or signed a union card because,"I was afraid he would fire me righton the spot,at least I was afraid he would."Then too,it is reasonable to concludethat this fear was felt notonly byJackson but by all other employees in this smallplant who heard of the questioning. 'In these circumstances,the questioning tookplace "in a manner constituting interference,restraint,or coercion,in violation ofSection 8(a) (1)."N. L. R. B. v. Sunnyland Packing Co.,213 F. 2d 150(C. A. 5).Moreover,itwill be recalled that Grant stated to Jackson and Durham that theplant would close ^down, if! the Union'were successful in its organizational efforts.Also, James Childress testified on his direct examination that Grant told him inhis office on August 21, that before he would permit the employees to vote onwhether they wanted a union he would"close the doors[of the plant] and walkout."Where systematic interrogation by top officials of their employees' unionactivities is coupled with a specific threat such as this, it would appear that "theinterrogation reasonably tends to restrain or interfere with the employees in theexercise of rights guaranteed by the Act." 47Then too, the threat to close down theplant if the Union were successful is so closely related to the Union's organizationalcampaign that it constitutes an unfair labor practice within the meaning of Section8 (a) (1),48InNational Furniture Manufacturing Company, Inc.,49the Board held that it wasnot coercive for the employer to state in written communications to its employeesthat it would have to move its plant elsewhere if it had to meet the Union's demands.InChicopeeManufacturing Corporation,50similar statements were held by theBoard to be"predictions of the possible impact of wage demands upon the employer'sbusiness."In this case.the Board stated:A prophecy that unionization might ultimately lead to loss of employment is notcoercive where there is no threat that the employer will use its economic powerto make its prophecy come-true.In this case, however,Grant'sunequivocal statement threatening to close theplant,which he made to both Durham and Jackson,if the Union became thecollective-bargaining agent of its employees,along with the surrounding circum-stances, including the nature of the interrogation,clearly distinguishes this case fromthe facts in the above-cited cases in that here'Grant's threat clearly indicated thatthe Respondent would use its economic power to make his prophecy come true.Grant, who was 1 of the 2 dominant figures in the management of the Sardis planthad the ostensible power to change prophecies into realities so that his threats,whether couched in language of probability or certainty,tended to impede and coercethe employees in their right of self-organization.Furthermore,threats to move or close are even more effective where the plant, ashere, was important to the economic life of Sardis, a town of less than 2,000 people,for in such case the pressure which can be exerted on the workers is overwhelming.This is due not only to the fact that if the workers are discharged they may have toseek jobs in other communities, but also because in such a community the employer,in his antiunion activities,can frequently,count on the support of other businessinterests- and of public officials.`.It seems evident that the meeting at the courthouse was called to coordinate publicsentiment against the Union and thus aid the Company in exerting pressure upon theemployees to dissuade them from joining the Union.Moreover,there is the enig-matic and nebulous role of the mayor of Sardis whose unexplained and unofficialrelationship,if such existed,is not revealed by the record.However, it is recognizedthat the businessmen of Sardis had the right to take an interest and a position in amatter affecting the welfare of the community but their activities in support of theirposition cannot be attributed to the Company in the absence of proof that they wereinspired by the Company.51Such proof is lacking in this case.However,Grant's testimony that he did not hear about the meeting at the court-house until the day it was held and when he did hear about it, it was from the busi-ness people and not his foremen;many,of whom attended the meeting,strained the47 Blue I lash,Expnes8,Inc..109 NLRB 59148Marden Manufacturing Company,106 NLRB 1335,1337, 1338.40 106 NLRB 1300._50 107 NLRB 106.m Section 2 (2) of the Act provides,in part: "The term 'employer'includes any person11acting as an agent of an employer,directly or indirectly. . . . 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner's credulity and was one of the factors militating against Grant'scredibility.I-The surrounding circumstances in this case, which are singly and in combinationunfair labor practices, and upon which it is found Respondent violated Section 8(a) (1), are: (1) Grant's threat to Jackson that he would ascertain which of theemployees were engaging in union activities and, "I am' going to get them all. .If you are taking part in this thing, I am going to make it plenty hard on you"; (2)Holtzman's similar threat to Jackson; (3) Grant asking Bratton to divulge who of theemployees signed union cards and who of them solicited employees to sign unioncards; (4) Holtzman interrogating Mary Russel as to whether she had signed aunion card and telling her, "We will find out.and don't say anything about theUnion or have anything to do with 'it"; (5) Grant interrogating Mattie Joe Doverand Ruel Dover as to whether they had signed union cards; (6) Grant asking thetwo Dovers to inform him about the union activities of-other employees; (7) Holtz-man calling Carl Brown into his office and interrogating-him about his union mem-bership; (8) Holtzman and Grant calling Victor Tidwell into the Respondent's officeand asking him to divulge the names of the employees whom he had induced to signunion cards.When Tidwell refused to accede to their demands, Holtzman threat-ened to go to Tidwell's brother-in-law, Edward Deese, a merchant in Sardis, where-upon Tidwell divulged the names of such employees; (9) Grant warning Tidwelland Durham not to associate with James and Ethel Childress or any other unionadherents; and (10) Tidwell and Durham being directed to, deliver to Respondentcorrespondence they received from the Union.In addition, there is the interference, coercion, and restraint practiced by the Re-spondent in discharging James and Ethel Childress and Louise Durham and its re-fusal to rehire Glover Jackson for their union activities, which is discussed in latersections of this report.It is found, therefore, that the conduct described above was intended to have theeffect of interfering with the rights guaranteed to employees by Section 7 and con-stituted interference, restraint, and coercion in violation of Section 8 (a) (1) of theAct 52The complaint also alleges that Respondent "created the impression of surveillanceof employees' union activities."The General Counsel must sustain the allegationsof a complaint by a preponderance of the substantial evidence. Substantial evi-dence is such relevant evidence as a reasonable mind might accept as adequateto accept a conclusion.53It is found that the evidence in this case with respect to surveillance gives rise tono more than suspicion, speculation, and surmise.Certainly, it does not equal thesubstantial evidence necessary to support the allegations of the commission of anunfair labor practice.Accordingly, it will be recommended that the allegations of thecomplaint with respect to surveillance be dismissed.C. The allegedviolationsof Section8 (a) (3)1.ContentionsThe complaint alleges, in part, that the Respondent violated Section 8 (a) (3)of the Act by discriminating in the hire and tenure of Glover Jackson, Louise Dur-ham, and James and Ethel Childress.Respondent denies it attempted to' discourageunion activity among its employees or that the employment of the above-namedalleged discriminatees was terminated because of union activities.On the contrary,Respondent affirmatively contends that Jackson was laid off for economic reasonsand not rehired because of his poor health; Durham was discharged for inefficiency;and James and Ethel Childress quit their jobs voluntarily.2.DiscussionThere are here presented mutually exclusive stories which require the resolutionof pure questions of fact.To resolve these questions regarding the propriety ofthe alleged discharges and refusal to rehire, consideration must be given to circum-stantial evidence as well as what is direct.However, it is well recognized that afinding of discrimination must frequently rest on inference, since direct evidence ofintention to violate the Act is rarely obtainable.Although it i& well established52N L R B. v Gate City Cotton Mills,167 F. 2d 647, 649 (C. A. 5) ;Graber Manu-facturing Company, Inc,111 NLRB-167.53N L. R B. v.Columbian Enameling& StampingCo.,306 U. S. 292,299, 300. SARDIS LUGGAGE COMPANY465that relief should not be denied because of the absence of direct evidence, but re-course may be had and reliance made upon circumstantial evidence which is relevantto resolving the issues,54 nevertheless, it is sometimes difficult to separate facts fromthe inferences drawn from facts.55What then are the factors to be considered? First, there is the credibility evalua-tion placed upon the demeanor of the witnesses in testifying which has been discussedand resolved in favor of the version told by the General Counsel's witnesses.56Grant's testimony has been carefully considered and his demeanor intently observedon the witness stand and it is concluded for the reasons hereinafter stated that histestimony that James and Ethel Childress quit, that Durham was discharged for in-efficiency, and Jackson not recalled because of his physical condition, is not cred-itable.Furthermore, certain objective circumstances have been considered also, suchas uncontroverted physical and temporal factors, as well as demonstrable facts, andit is concluded that the Respondent's version of what occurred is not consistent with,the surrounding circumstances.Moreover, in evaluating Respondent's witnesses'testimony, considerable importance has been attached also to the background evi-dence which requires an appraisal of Respondent's entire course of conduct. Inthis case, that includes a consideration of the findings heretofore made, with respectto Respondent's interrogation of its employees; threats they would be discharged andthe plant closed if the Union came in; and Respondent requesting its employees to in-form upon the union activities of other employees.After evaluating all these factors and carefully considering all countervailingevidence, it is found that the Respondent unlawfully discriminated against James andEthel Childress, Louise Durham, and Glover Jackson. In arriving at this con-clusion, it has been kept in mind at all times that it is not the burden of the Respondentto show the absence of discrimination, but that of the General Counsel to show itspresence.However, after balancing the evidence on both sides, the Trial Examineris persuaded that the General Counsel has met the burden of establishing that thesealleged discharges and refusal to hire were discriminatory.3.The alleged discriminatory discharges 57a. James ChildressJames Childress, who is referred to also in the record as "Jack," was hired by Re-spondent on May 6, 1953, and was employed until May 29.He returned to work onor about June 22 and on August 21 he ceased working for the Respondent Company.The General Counsel's claim that Childress was discharged because of his union ac-tivity is denied by Respondent who contends Childress quit voluntarily.Childress' job was that of a "sander" which entailed applying sand paper manuallyto rough spots or other irregularities appearing on the unfinished boxes which ulti-mately became the finished luggage.Childress was unable to sand these boxes asfast as they came to him which resulted in boxes accumulating at this point in theproduction line.In order to eliminate this bottleneck and to keep production movingat an even pace, Childress was assigned a part-time helper each day to assist him incatching up with the backlog of boxes which accumulated during the day.He re-ceived this part-time daily assistance when he first went to work for the Company andcontinued to receive help until his job terminated on August 21.Childress testified that on May 29, Grant and Turner, Respondent's office manager,informed him he was being laid off until such time as a job could be found for himelsewhere in the plant for which he physically qualified, as he had 2 fingers missingfrom I hand which they told him was a handicap on the sanding job.'A week later, Childress testified, he saw Grant at the plant and asked him if heintended to recall him.Grant assured him, Childress testified, that he would be re-called to a job in the shipping department.When Grant did contact him around June22, Childress testified that Grant asked him to return to his former job of sanding.54Hartsell Mills Co v N. L R B ,111 P 2d 291, 293 (C A4) ; N L. R. B. v.Piedmont Wagon d ilffgCo . 176 F 2d 695 (C A. 4)bs Cf.N. L R Bv. IV C NaborsCompany,196 F. 2d 272, 275 (C A 5), cert denied344 U. S. 865sn Section B 1 of this report. See alsoN. L. R. B. v Dinion Coil Co., Inc,201 F. 2d484, 487-490 (C A 2)67 In resolving the disputedissues,where no mention is made of certain evidence intro-duced by the parties, it is not because consideration Was not given to such evidence, butrather because it is regarded as insubstantial in character, or unsupported by a fairissues inthis case, 466DECISIONSOF NATIONALLABOR RELATIONS BOARDNo reference was made at that time to his missing fingers affecting his ability to performthe job satisfactorily.Childress testified, however, that he told Grant he wouldreturn to sanding only if he continued to receive part-time help as it was not possiblefor one man to sand the requisite number of boxes as fast as they came off the pro-duction line.Childress testified he agreed to return when Grant assured him that hewould receive "plenty of help."Childress testified that during this conversation,Grant told him that they had 3 or 4 other employees on the sanding job since heceased working on May 29, and that they had been unable to sand as many boxes asChildress.From June 22 until August 21, when he. was no longer: employed byRespondent, Childress testified that he did receive daily part-time assistance and thatat no time did either Grant or his foreman, Bowden, complain of the quantity or thequality of his production.Bowden testified, however, that he often told Childress "todo better because he couldn't keep up with his work, couldn't or wouldn't, I don't knowwhich it was."Itwill be recalled that Childress and his wife were leading proponents of the unionmovement in the plant.They had attended a union meeting on August 18 andcontacted and solicited Respondent's employees on August 19 and 20 to sign unionmembership application cards.About 10 o'clock on the morning of August 21,Childress testified that Grant came over to where he was working in the plant and com-plained about the number of unsanded boxes that had accumulated.Grant told him,Childress testified, that he must completeby noon, by himself,and without anyassistance, all the accumulated unsanded boxes as well as all the boxes that would cometo him thereafter.Childress testified that there was somewhere between 10 and 50boxes then unsanded at 10 a. m., and he told Grant it was impossible for him aloneto sand all the accumulated boxes, in addition to those that would come off the pro-duction line in the intervening 2 hours until noon.He also reminded Grant, Childresstestified, that he had promised him he would receive assistance every day and thatitwas on this understanding that he had agreed to accept the sanding job when it wasagain offered to him on June 22. Nevertheless, Grant told him, according toJackson, a coworker of Childress, testified on direct examination, that he sawGrant that morning come over to where Childress worked and speak to him.AfterGrant walked away, Jackson testified that he said to Childress, "Jack, he gave you apretty hard time of it, didn't he," and that Childress replied that Grant told him hewould have to sand all the boxes by noon by himself and if he did not, he would bedischarged.Jackson also testified that he did not hear Childress threaten at that timeor any other time to quit his job. Jackson also testified that after Childress' employ-ment terminated, two men were assignedfull timeto sanding boxes, whereas Childresshad onlypart-timeassistanceChildress testified that after Grant told him he would be fired if he did notcomplete the unsanded boxes by noon, Bowden, his foreman, came over to himand asked what Grant had wanted.When Childress told him what had transpired,Bowden said, according to Childress, "I don't know who he would get.He has triedthree or four different persons here and he hasn't got anybody to do as manyas,youhave...Bowden denied this.After Childress returned from lunch 59 that day, Grant asked him how manyboxes he had sanded that morning and he replied about the same number he sandedevery other morning.Grant, according to Childress, told him that was not enough,he was fired, and that he would have to obtain someone who could do the sandingjob alone and without assistance.Grant also told him that those employees whohad been assigned to help him sand were complaining.59Childress testified that hehad never heard employees so complain but he heard them request Grant to assign himextra help in order that the box department employees would not have to work beyondthe regular quitting time of 4:30 p. M.Childress testified that when Grant informed him he was fired, he told Grantthat he knew the real reason for him being fired was his union activities and not hisinability to handle the sanding job alone.Grant told him, Childress testified, "Don'tas Childress and his wife testified that on August 21, while they were eating in theCompany's lunchroom, Turner, the office manager, stood outside the door leading into thelunchroom, 36 feet away from where they were eating, staring intently at them for about10 minutesTurner denied this51 James L Bolton testified that he was assigned to the part-time job of helpingChildress sand each day and that he never complained to any company official because hewas assigned this task not did he ever hear any other employee so complain. Carl Brownalso testifiedto the same effect. SARDISLUGGAGE COMPANY467you know you can't control all of those people back there in theplant."Childress'testimony continues as follows:He says, "Youwentto that Union." I says, "I did." "In other words youwent and carried three more people with you [to theunion meeting]." Isays, "I did."He said "How come you do that.Why couldn't you wentalone." . . .He said "Well, Jack, you had nobusiness going out there andfurthermore there ain'tgoing to be no unionhere."And.I says, "Mr.Grant, so far as I know about it the only thing that the card meant was thatitwould give the people, the employees back there, the right to vote whetherthey wanted a union or not.""Before it will come to a vote," he says,"Iwill close the doors and walk out."And he furthermoresaid,"If I wereyou, I wouldn't be caught on the streets of Sardis."Isaid"Mr. Grant, asfar as that goes, I got more friends on the streets of Sardis than you havegot or ever will have," and he says, "You will just have to get on out of theplant."I said, "Do you wantme to goback by and punch my card, don'tyou?"He said, "No, I will punch that out myself."He got the card andpunched it out and walked on out in thesitting roomthere, and he gaveme my check. I says, "Well, what about the rest of it?" He says, "You willget thatas soon asMr. Turner comes back from the bank.He has goneup there after the money.".I says "Mr. Grant, you just had better thinkthis over and let me go back and to work.".I told him, "As far as youknow as howI am goingto vote, you don't know whether I would vote fortheUnionor againstit."I says, "You better think this over and let me goback and go to work."He says, "If it was left up to me I would carryyou right back in there and put you to work," but he says, "Do you knowthere have been"-I don't recall whether he said several or sevenbusinessmen of the town had called him and told him to discharge me and my wife,and he says, "You will have to get on out. She [his wife] will be on outshortly." . .. He said, "... your wife will be right on out in a little while,"so I came on out. .. .While waiting outside the plant, Childress testified that he saw MayorBarefieldof Sardis go into the plant.When the mayor left the plant, Childress went into theoffice and was given the rest of the pay which he was owed.Itwas stipulated that for theperiod beginningAugust 1 until Childress'termina-tion onAugust 21, his total pay and rate per hour were as follows:Total payRate perhour, centsAugust1--------------------------------------------$43. 3880.5August8--------------------------------------------44.2781.7August15-------------------------------------------41.9090.3August22-------------------------------------------36.0791.9Childress testified that the last week he worked for the Company he was "makingproduction."Itmight be well, at this point, to explain what is meant by thephrase "making production."Under this system the production of the individualemployee is corelated with the minimum statutory wage of 75 cents per hour whichthe Federal Fair Labor Standards Act requires an employer to pay his employees.In the event the employee's production, computed on a piece-rate basis, does notequal the required 75 cents an hour minimum, the difference is paid by the em-ployer to the employee.This difference is referred to at various points in therecord as "make-up pay." In this same connection, when an employee is assigned aquota of the number of pieces of work he must produce within a specified timeand this quota is made, the employee is said to be "making production."Thebox department, where Childress worked, had a so-called incentive system whichwas based upon the total production of the entire department.Under this system,the individual employee's earnings depended upon the entire department's totaloutput for a specified period of time. In other words, all box department em-ployees received the same amount of pay except, of course, where an employee putin more time than his fellow employees.On cross-examination, Childress testified that after he returned to his job on orabout June 22 from his May 29 layoff, that until August 21, neither Bowden, hisforeman, nor Grant complained to him about the quantity of the boxes he wassanding nor the quality of his work.He testified that Grant told him on one oc-casion that he could have his job as long as he wanted it. James L. Bolton, whowas assigned the part-time daily task of helping Childress sand, testified that Childresswas a willing and conscientiousworker.387644-56-vol 114-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARD''Grant, on the other hand, testified that James Childress was not laid off butdischarged for inefficiency on May 29, 3 weeks after he commenced workingfor the Company, and that he was not told at that time that another job wouldbe found elsewhere for him in the plant.However, Grant's testimony in thisregard is not credited, in view of the uncontraverted fact that Childress was calledback to the same job on June 22 by Grant, despite his claimed incompetence.Grant's testimony reads as follows:I put him on the job sanding.He worked for about 3 weeks on the sandingposition and as the boxes came off of the line, he failed to keep up withkeeping all the sanding work caught up to date, and from time to time therewould be an accumulation of boxes back of him that required the help ofother people in the shop to help him sand them and get them off the floor,and the employees complained about it..Well he made no effort to im-prove the condition after I discussed it with him.60 I had to discharge himfor that. I told him I had to take steps to see that the condition was correctedand he hadn't done it.Grant denied Childress' version of what occurred on May 29 and August 21, thelast day he worked for Respondent.Grant's testimony as to what occurred follows:Well, after I had discharged him that time, his wife, Ethel, still continued to workin the factory, and every morning when he brought her to work.he wasconstantly asking me to rehire him and give him another chance.Well, I be-lieved he would make another effort.There was two or three weeks elapsed inthat time.In the meantime I had employed two different people on his job.He returned to work in June between that time and August 21 I had occasionto talk to him about his work quite often.On the morning of August 21, onmy inspection around the plant.I first saw the boxes accumulating behindthe place where he worked. I told him to hurry up and get caught up with hiswork.About 12 o'clock that day I heard a knock on my office door and JackChildress came inHe said something about he couldn't satisfy me or pleaseme with his work, and that it was impossible for him to keep up with the pro-duction due to the fact that he had a couple C_ singers off of his hand, that thefact of the matter, he, neither he nor Ethel, neither one of them was happythere, and that he thought that he should quit.Fact of the matter, he thoughtthey both should quit. ... 61Grant testified that the same afternoon Childress left the Company's employ, an-other employee, Doc Leeton, who had started working for the Company that samemorning, immediately replaced Childress on the job of sanding.When Grant wasasked on his cross-examination why he did not "put Leeton to work on Jack Childress'job immediately in the morning [of August 21] if Jack was performing so poorlyup to August 21, 1953," he answered, "I didn't need him in there because I didn'tknow Jack was going to quit at noon."Grant testified on cross-examination that he never told Bowden, Childress' fore-man, nor any of the employees that Childress had quit his job but Bowden testifiedthat Grant told him immediately afterwards that Childress quit.Bowden also testi-fied that Childress told him on the morning of August 21 that he was going toquitItwas also elicited that Grant did not seek a replacement for Childress fromMay 29 until August 21, because as Grant testified at one point in his cross-examina-tion, "because I didn't," and at another point, "I had no particular reason to look forone."Itwas stipulated that for the week ending May 23, Childress worked 483/4 hours;for the week ending May 16, he worked 171/2 hours; and for the week ending May9, he worked a total of 233/4 hours. It would appear, therefore, that Childress didnot work a full 40-hour week the second or third week of his employment.62C.W. Martin, who is presently employed by Respondent and who was workingfor the Company when James Childress' employment terminated on August 21, testi-fied that on August 21, between 4.30 and 5 p. in., he had a conversation lasting ap-00Giant, when asked by counsel if he reprimanded Childress more than once, answered :"Much more than once."01 In the interest of brevity and clarity, Grant's testimony has been edited with respectto its form but not as to its substance.02The record does not indicate whether Childress not working the usual 40 hours thesecond and third weeks of his employment was the reason for his inability to keep abreastof the sanding job.. `I.`- -SARDIS LUGGAGE COMPANY,'469pr`oziniately 20minutes with Childress on the streets of Sardis.He testified asfollows:As I left the plant, I noticed that the box shop crew was still working, andI drove on uptown and parked so my wife could go to the grocery store andChildress came up to the truck where I was at. . . . I asked him "What isthe matter with you?" 1 noticed the rest of them were still working.I said,"Are you sick or something?"And he said, "No I quit.".He said hewas handicapped because he had two fingers missing off his hand and he couldnot keep up with the other boys and do the work, and he decided the best thinghe could do was to quit.Excerpts from Martin's cross-examination follow:When Martin was asked whether those were the "exact words" that Childress usedin explaining why he was no longer in the employ of Respondent, he answered: "Itwas the exact words."When Martin testified that his conversation with Childress lasted about 20 minutes,he was asked:Q.What else was said in the conversation?A. Oh, I don't know. Just routine like two people met on the street andtalked.Q. You don't remember anything else in the entire conversation?A. No, not exactly.Q. But you remember that he said those exact words?A. Yes.When he was asked to repeat on cross-examination "those exact words again" herepeated the street conversation with Childress in language almost but not quitein haec verbaof what he testified to on direct examination.Later, in Martin's cross-examination, the following colloquy appears between theGeneral Counsel's representative and Martin:Q. And you don't recall one'other thing that was said in thatentire conversa;tion lasting 20 minutes?A. No, not exactly.Q. Those are the only words you remember in that entire conversation, is thatright?A. Yes, sir.On rebuttal, James Childress denied that he ever had such a conversation with C. W.Martin on the afternoon of August 21 in which he told Martin he had quit his jobwith Respondent.-On cross-examinaiton Martin stated that he had received a letter from the Unionsometime in September and that he had brought it to the plant and placed it onGrant's desk.He testified that at the time he placed the union letter on Grant's desk,he neither saw nor spoke to Grant. The affidavit which Martin gave to a Board in-vestigator on September 17, 1953, states that he was mailed "some literature" by theUnion which he received on September 4, that he took it to the plant the same day,and that Grant was there when he arrived at the plant. The statement continues thatMartin turned over to Grant the union letter he received and the one received by hiswife; Ruth Martin.ConclusionsWe have presented here then, a situation in which the General Counsel claims thatChildress was discharged for his union activities whereas Grant's version, which iscorroborated by Martin and Bowden, is that Childress quit voluntarily because thework was too difficult for him.Nevertheless, after observing the witnesses, analyzingthe record and inferences to be drawn therefrom, it is concluded that Childress wasdischarged because of his activities on behalf of the Union.Childress appeared to bea sincere and truthful witness and the events narrated by him follow a logical sequencerwhich are consistent with the attendant circumstances in this case.The probativevalue of Grant's testimony regarding the circumstances of Childress' termination is amatter of credibility and if such testimony is substantially contradicted by other ev-rdente and accompanying circumstances, as it is in this case, the Trial Examiner is notiequ>.red to accept it 63Martin's testimony was self-contradictory and inconsistent as83N. L. R.- B.By. The Ann Arbor Press,188 F 2d 917, 925 (C. A. 6);Victor Mfg. h GasketCo, 174 F. 2d 867, 868 (C. A 7). 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDpointed out above. It is also incredible, when it is considered that in his 20-minuteconversation with Childress, Martin remembered nothing else, except his uncannyrecollection of the "exact" words used by Childress in relating the circumstances underwhich he left the Company's employ.When Martin's testimony at the hearing is com-pared with the sworn statement he made on September 17, 1953 (General Counsel'sExhibit No. 9), it is concluded that what he testified to is unreliable and unworthy ofbelief.64At the height of the Union's organizational drive at the plant, Childress was one ofthe leaders and perhaps the most prominent and active advocate in attempting to or-ganize the Union. The Respondent's animus against the Union has been established,65as well as its awareness of James Childress' union activities prior to the time his em-ployment terminated on August 21, 1953.66Furthermore, it stretches credulity too far to believe that there was only a coin-cidental temporal connection between Childress attending a union meeting on Tues-day evening, soliciting employees to sign union cards on Wednesday and Thursday,and his discharge on Friday.Moreover, it is believed that Leeton's hiring whichwas virtually contemporaneous with Childress' leaving, indicates that Grant hiredLeeton in anticipation of firing Childress 67Then too, it is significant that althoughGrant contends Childress voluntarily quit his job, yet the Company paid him off infull the same day his employment terminated.When Grant told him he was fired, hehad Childress' check ready for him which covered the pay period for the week pre-ceding the week he was discharged. It is true that the money owing Childress forthe last week he worked was not immediately paid to him at the same time he re-ceived a check for the preceding pay period but, and this is highly significant, Granttold Childress at the same time he told him he was fired that Turner, the office man-ager, was "now" at the bank getting money to pay Childress the balance of what wasowing him.Equally significant is the revealing fact that when Bratton left the Re-spondent's employ, and it is uncontradicted he voluntarily quit, that he had to waituntil the regular payday, at which time he returned to the plant, to pick up his pay.InBurk Bros. v. N. L. R. B,,117 F. 2d 686, 687 (C. A. 3), it was held that an em-ployee was discharged rather than laid off because he was paid off immediately andnot on the regular payday.Argumentatively assuming that Childress quit and was not discharged, nevertheless,discriminationmay manifest itself in actions other than outright discharge, as forinstance, forced quits.68If the discriminatory action of the employer has createdPrior inconsistent statements are admissible not as affirmative evidence to prove thetruth of what they affirm, but only as matter tending to show that the witness is notcreditable, because he has changed his story.N L R. B. v. Quest-Shon Mark Brassiere Co.,185 F 2d 285, 289 (C A 2).-IsBoth Grant's and Holtzman's unequivocally expressed sentiments show this,as wellas their actions in hindering the Union's organizational campaign by interrogation andintimidation of its prounion employees, when they interrogated them with respect to theirown and other employees' membership and activities, and threatened to close theplant ifthe Union were successful in its organizational campaign.80 Grant, on direct examination, testified that he learned on August 21, 1953, that aunionwas attempting to organize the employees of the Respondent Company.Grantwent on to testify when asked if he noticed anything "unusual" in the plant prior toAugust 21, that, "people [werel getting together and gathering and when I approachedthem they dispersed and went back to their work. I asked them, `What is the matter,have I got the measles"' "He also inquired of his foremen if they knew what was goingon in the plant. In addition, the record is replete with evidence, including Jack Childress'credited testimony, showing that Respondent was aware of union activity prior to the-timeChildress left, and it is so foundVictor Tidwell and Glover Jackson testified thatChildress was working for the Company when Grant interrogated them withrespect totheir union activities and Grant, in the course of interrogating Jackson on August 20,stated that he knew the Childresses were in the forefront of the union activities at theplant.Bowden, foreman of the box department, who was reluctant to state frankly anymatter adverse to the Respondent's interest, so that at times this characteristic approachedevasion, is not credited with respect to his testimony that he knew nothing about unionactivity prior to Childress' discharge or that Childress told him he was quitting137When Childress was fired around noon on August 21, Leeton immediately took overChildress' sanding jobSeeNews PrintingCo., 110 NLRB 1265;Serv-Air Aviatwn,111 NLRB 68961N: L.R. B. v. Newton Brothers LumberCo., 214 F. 2d 472, 475 (C. A. 5). SARDISLUGGAGE COMPANY471a situation so intolerable to the employee that he quits his job, the employer maybe guilty of a constructive discharge.69In this case, Grant at about 10 a. in., on August 21, told Childress that he wouldhave to sand by noon, without assistance, all the boxes which had then accumulatedand which he had fallen behind in sanding plus those boxes that would come off theproduction line in the intervening 2 hours.This, as Grant knew, was an impossibletask for 1 man 70 as he himself recognized by the fact that he not only gave Childressadditional part-time help every day, but also he assigned 2 menregularlyto the sandingjob after Childress left the Respondent's employ 71When Grant gave Childress this im-possible task of sanding not only the accumulated boxes but also those that were tocome off the production line by noon, it was tantamount to a forced quit or a con-structive discharge.Furthermore, it is the belief of the Trial Examiner that Respondent dischargedJames Childress because the record shows that the employees were under that im-pression as evidenced by the following incidents.Bratton testified that 4 days afterChildress left, he accused Grant of firing Jack Childress because of his union activ-ities.Grant's answer to this accusation is revealing when he said: "No, we firedJack, because he couldn't make production."This is contradictory to Grant's testi-mony' that Childress quit.At the time of the hearing, though he worked continuouslyin the box department, Carl Brown still thought James Childress "was laid off orfired."When James L. Bolton, a company employee, was asked if he knew thenature of Childress' separation, he testified: "All I heard, he was fired and laid off."Itwill be recalled that the box department had an incentive pay-rate systemwhich was based on the total production of the entire department.Under this system,the individual employee's earnings depended upon what was the entire department'stotal output each week. It will be noticed by referring to Jackson's earnings 72(who worked in the box department with Childress) that during the first 3 weeksof August, Jackson's earnings were as high or higher than during any other periodof time.This would appear to indicate that Childress was not inefficient as produc-tion in the box department did not suffer during the period of time Childress wasemployed but that his termination was due to his union activities.Argumentatively assuming that Respondent may have had some cause for dissatis-faction with Childress' work prior to the termination of his employment, yet, as theCourt of Appeals for the Third Circuit observed in a somewhat similar case, "itapparently became intolerable only after he had joined the Union." 73On the basis of the foregoing and the entire record, including Respondent'sinterrogation and threats, the suggestive circumstances inhering in the precipitateseverance of Childress almost contemporaneously with his attending a union meet-ing and soliciting employees to join the Union, it is found (contrary to Respondent'scontention that James Childress quit voluntarily) that the motivating cause of histermination was his union activities.This discharge constituted an interference with,restraint, and coercion of James Childress in the exercise of his rights provided for inSection 7 of the Act and was discrimination in regard to his hire and tenure ofemployment, thereby discouraging membership in the Union, in violation of Section8 (a) (3) of the Act.N. L. R. B v. Stowe Spinning Co.,165 F. 2d 609, 615 (C. A.4); N. L. R. B. v. Nemec Combustion Engineers, 207F. 2d 655 (C. A. 9), enfg. 100NLRB 1118.b.Ethel ChildressEthelChildress, wife ofJames, wasemployed byRespondent on May 8, 1953,and worked untilAugust 21, 1953. She workedin the sewing department whichcomprised13 employees and her forelady was Ruby Jones.Whenshe began work-80Hamilton-Scheu & Walsh Shoe Co,80 NLRB 1496;Macon Textiles, Inc.,80 NLRB1525, 1531.70The various witnesses who were familiar with the sanding job and who testified asto its difficulty agreed that it was not an easy jobCarl Brown who is presently employedby the Company, testified as follows : "itwas a little too much for one man. Theyhave had two on practically ever since [Childress left]."71 Jackson and Calvin G Brewer testified that after Childress left, both Brewer andLeeton were assignedregularlyto the sanding job which Childress did by himself, exceptfor the part-time help Chidiess received from one other employee.Brewer testified thatfrom September 15, 1953, to November 2, 1953, when he and Leeton both sanded, that.Inman,another employee, helped both of them sand on 1 or 2 occasions,when they wereunable to keep up with sanding the boxes as fast as they came off the production line.72 Section III, C,3, d, of this report.73N L. R. B v. Electric City Dyeing Co.,178 F. 2d980, 983.- 472DECISIONS OF[ NATIONAL LABOR' RELATIONS BOARDing' for the Company, she was earning 75 cents an hour. On August 10 74 the sewingdepartment employees went on a production rate system which is also referred to here-in asthe "incentive system" and "piece-rate system."On August 17, Ethel Childress testified that Grant told her if she produced the quotaof work assigned to her, she would receive 85 cents per hour. She told him, shesaid, that her assigned quota was so great that she did not think she could turn out thatnumber of pieces of work.Grant told her, she testified, that he did not expect her,to fill her quota at the beginning but that he would expect her to do so by the endof 3 weeks. She told him that if at the end of 3 weeks she was not earning 85 cents,an hour, which would mean she was not filling her quota, she would quit, as she wasunwilling to work for 75 cents an hour. To this, Grant replied, according to Ethel,that he was certain she could make her production quota, but if she was unable to doso, she would not have to quit as she would be fired.He explained, however, thatthis applied to all the employees in the sewing department and not her alone.Childress testified that up to August 20, she worked on 3 different machines in thecourse of a day and that from the outset she made her production on 2 of thesemachines, but not on the third.However, on August 18, she testified Grant in-formed her that of the 13 employees in the sewing department, she was the thirdhighest in production.That same evening, August 18, she attended a union meeting for the first time,signed a union membership card, and on the following 2 days solicited and obtained'the signatures of 13 employees to union membership cards, which she mailed onAugust 21 to Wertz, the union organizer.When Childress came into work at 8 a. in. on August 21, and before she beganoperating her machine, Ruby Jones, her forelady, told her not to work on themachine she had been operating the past 3 months but to operate another machinewhich entailed a slightly different operation from the machine she was accustomed,to operate.75She operated this new machine until it jammed on her, whereuponJones assigned her to another machine.Ten minutes later the jammed machine wasrepaired and she returned to operate it.When Childress asked Jones why she hadbeen transferred from the machine she was accustomed to operate, Jones told her, ac-cording to Childress, that she did not know but those were her orders.Shortly after this, at 10 a. m., Jones told her to "push rods" which she did for 2hours.This operation, Childress testified, which was usually assigned to "new em-ployees and which she had not done since she first began working for the Respondent,,was laborious and wearisome work.76 She testified that sometime after she beganworking for the Company, she had told Jones that if the Company should ever want.to get rid of her, all they would have to do is assign her to pushing rods and she would,leave.After lunch, at 12:30 p. in., Jones transferred her again to operating still anothermachine which she continued to do until 4 o'clock that afternoon.At that time.Jones told her that Grant wanted to see her in his office.Ethel Childress' testimonyfollows:[When she arrived at Grant's office, he said: ] "Mrs. Childress, didn't you tellus that you wouldn't work for 750 an hour?" I said, "Yes, I did."He said,"`Well, we took you at your word and we are letting you go." And I said,"Well, Mr. Grant, I said I wouldn't work for 750 an hour but I agreed to giveit a try of at least three weeks before I gave the job up."And he said, "Well,we are just going to let you go "He said, "We have tried you and you are notdoing your work."And I said, "Well, my records don't show that, my recordsshow I'm doing my work." I said, "On Tuesday you told me that in thedepartment I was 3rd highest."And I said, "My production sheets show Ihave made production an one machine and come within about 400 of makingiton the other machine."He said, "Yes, I told you that on Tuesday 77 butyou have done less work each day." I said, "I may have not done any, more++A stipulation was entered into between counsel which states that "the incentivepiece-rate basis of payment was installed in the sewing department of this plant in the,week ending August,15, 1953" Since August 15 is a Saturday, the system evidentlywent into effect at the beginning of the week or 'Monday, August 10","The machine she had always operated up to this time was assigned to another'employee by the name of Earline Henson'+BOn .cross; examination Jones' testified that it was difficult for a girl pushing rods toaperture and that considerable care had to be taken not to tear the, fabric.,77 This was Tuesday, August 18.,, ,, SARDIS LUGGAGE COMPANY4-73but I certainly haven't done any less." So then he said, "Mrs. Childress, Icome to Sardis to make'it my home for a long time to come, in order to dothat I have got to do my job, too."He said, "I was told to let you go, I amdischarging you now."Thereupon, Grant gave her a sealed envelope containing a check which coveredher previous week's pay and also cash which represented her pay for the currentweek.Q:Was the check and the cash ready and available at the timeyou came infor the conversation?A. It was on his desk in plain view when I went in the office.Grant's version as to what occurred when he called Ethel Childressinto hisoffice about 4 p. in. on August 21 follows:I remembered Jack Childress' remark . . . about both he and Ethel wereunhappy and in fact he thought both of them should quit although she hadnot so expressed herself to me, so I called her in for a clarification that just tobe certain I would have some body in on Monday morning. . . . I asked herif she -was going to be in on Monday morning and she told me no. .Shesaid she was quitting. . . . She said she couldn't work for 75 cents an hour.I couldn't remember the entire conversation she went into but she didn't thinkitwas possible for other people to do it and that she -would like to see otherpeople do it, come back later to see if I had a girl that could do that quantityof work and just along that line... .Ruby Jones, Ethel Childress' forelady, testified that when Ethel left on Friday,August 21, another operator, a new employee, took her place on the followingMonday. Jones also testified that shortly after her department went on a piece-ratebasis that Ethel told her that she did not believe that she would ever turn out thequota of work assigned to her.Ethel stated, Jones testified, which was corroboratedby James Arnold, an employee, that she could not and would not work for 75cents an hour.However, on cross-examination, when Jones was asked if she knewwhy Ethel Childress left on August 21, she testified, "I don't know what her reasonwas for leaving."Earline Henson, formerly employed by Respondent, testified thatbetween 2 and 3 p. in. on August 21, after Ethel learned her husband had left theCompany's employ, Ethel said to her: "Well, I am not going to quit . . . they willjust have to fire me first."Discussion and ConclusionsFrom the very nature of the issues here presented, it must be determined first,whether Ethel Childress quit, or if not, whether Respondent discharged her forcause or because of her union activities. If it should be determined she did notquit, then deductions must be made and inferences drawn in an endeavor, so tospeak, to read the minds of the various witnesses in order to determine whetherlawful or unlawful considerations motivated Ethel Childress' termination withRespondent.Motivation is a subjective matter, which if found, must be found fromobjective circumstances established by the record after duly considering all counter-vailing testimony.-One of the objective circumstances considered of significanceindeterminingthe salient issues herein, is the fact that Ethel Childress, like her husband, wasan ardent union supporter who actively assisted the Union in its organizationalcampaign at Respondent's plant, and was known generally by her coworkers asa staunch advocate of the Union.Another objective circumstance is the Re-spondent'sanimus againsttheUnion, as well as its awareness of Ethel Childressactively and successfully soliciting members for the Union prior to the time her,employment terminated.Furthermore, Ethel Childress' employment terminatedsimultaneously and precipitately within a few days after the Union's organizationaldrive began.Considering these objective circumstances, in connection with herhusband's activities, who -was one of the leaders in the union movement at thisplant of less than 100 employees, it is concluded there is a causal chainlinking,both Ethel and James Childress' termination to their own as wellas tothe others'union activitiesFurthermore, it is believed that Respondent thought it imperativeto rid itself of both Childresses as it would be unrealistic to have one remain.Theinference to be drawn -from these objective circumstances is that Ethel Childressdid not quit voluntarily but that she was discharged by Respondent for her unionactivities.This conclusion is fortified when it is considered that after Etheland JamesChildress left Respondent's employ, Grant cautioned both Jackson and Durham 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot toassociatewith them.These warnings, which show Grant's hostility towardthem, and made after the date of their discharges, are relevant as reflecting Grant'sattitude toward them at a date closely following the date of their discharges as itindicateswhat his attitude toward them was immediately preceding that event.78Also indicative of Grant's antagonistic attitude is Ethel Childress' testimony thatat the time of her discharge, Grant told her to stay away from the plant and ifshe wanted to see any of the employees that she should visit them at their homes..Then too, Respondent's actions on the day Ethel Childress was discharged aresignificant.Respondent's discriminatorymotivationmanifested itself in trans-ferring Ethel from the machine she invariably operated to a new machine;assigningher to "pushing rods," a more arduous job than she formerly did; 79 and finally,toward the end of the day, again transferring her to less desirable work than shehad performed heretofore.Then too, and this is also a significant aspect of Re-spondent's antagonistic attitude toward Ethel Childress-these transfers on thelast day she worked, adversely affected her earnings. It is clear from this conductthat outright discharge is not the only form of discrimination. In fact, an ostensibleresignation may be a constructive discharge if the employer has imposed upon theemployee working conditions which induce her to quit.80As in' the case of her husband, so too, the circumstances surrounding her dis-charge, show she was paid in full immediately at the time Respondentallegesshe quit.In fact, Ethel testified that when Grant called her to his office to tellher she was fired, the envelope containing her pay was already on his desk, andthat when she was leaving the plant her timecard was not in the rack, althoughthe other employees' cards were there.This evidence indicates a discharge ratherthan a voluntary quitting.81With the collapse of Respondent's defense that EthelChildress quit her job, there is no other explanation for her leaving than to con-clude that she was discharged because of her union activities.82Based upon Ethel Childress' credited version of her termination it is found,therefore, that she was discharged (and did not quite as Respondent contends) andthat her discharge was motivated by her union activities and by Respondent's re-sentment against the Union, and constituted a part of Respondent's course ofconduct designed to discourage union activity in violation of Section 8 (a) (3) ofthe Act.c.Louise DurhamLouise Durham was employed by Respondent in its sewing department fromMay 13, 1953, to October 12, 1953.After a training period of 3 weeks, she wasassigned to operating a bar tacking machine 6 hours of each working day, andthe remaining 2 hours she "pushed rods."Durham, in common with the otheremployees in this department, was given a quota prescribing the number of piecesof work she was required to produce each week.Grant told Durham that if herassigned quota was made, she was to receive 85 cents an hour. If she did notproduce her quota her earnings would be less than 85 cents an hour but in noevent below the statutory minimum rate of 75 cents per hour.After a trial periodof 3 weeks, Durham testified, she was able to make her daily production quotaon the bar tacking machine, which she operated 6 hours a day, but the remaining2 hours of each working day which she devoted to "pushing rods" was such adifficult task, both from the standpoint of difficulty and physical effort, that her dailyproduction fell below her assigned quota.She also testified that when ultimatelyshe had become sufficiently adept at "pushing rods" to make her daily productionquota, she was then transferred to sewing and turning pockets on luggage interiors,which decreased her overall daily production to the point where shewas againunable to fill her quota.At the request of James and Ethel Childress, she signeda unionmembershipapplication card on August 19, 1953. In addition she advised four of her coworkersthat they could obtain union cards from Ethel Childress.78AngwellCurtain Co v N L. R. B.,192 F. 2d 899, 903 (C A. 7).79SeeRevlonProducts Corp. v N. L R B,144 F. 2d 88 (C. A 2), enfg. 48 NLRB1202, 1216-1219, involving the discharge of an employee, activein union affairs, whowas repeatedly transferred from one job to another, at which it was knownhe was lessefficient, in order to trump up charges to justify his dismissal.80 PolynesianArts,Inc,100 NLRB 542, 553;Carthage Fabrics Corp,101 NLRB 541,565-56781"Burk Bros. v N L. R B.,117 F.2d 686,687 (C A 3).89J. A. Bentley Lumber Co. v. N. L R B.,180 F. 2d 641 (C A. 5). -SARDIS LUGGAGE COMPANY475.At the close of work on August 21, the day that Ethel and James Childress'employment terminated, Durham testified that she spoke to Russel Barefield, theMayor of Sardis, and told him that on the basis of what another employee [Mrs.Johnson] had said, she was under the impression that she may have violated thelaw in signinga union card and asked the Mayor's advice about this matter.Heassured her that she had not violated any law.83On August 28 Grant told her, she testified, that he was disappointed because shehad signed a union card.A week later Grant asked her if the two Childresses hadnot visited her at her home the preceding night and when she replied they had, hecautioned her not to see them again. She informed Grant they were her friends ofmany years standing and that she would continue to see them.About the same time, Durham testified, Ruby Jones apprised her that investigatorsmight be coming to her home to speak to her and she queried Durham as to how shefelt about Unions.84Durham told Jones that she:didn't believe that a union was the wrong thing because there were too manypeople belonged to unions for them not to be for the good of the people, and[Jones] went on to tell me about how bad it was and strikes and riots . . . it wouldeven be dangerous to work if they did have a union there, and I told her I wasneither for nor against the union. 1 couldn't possible see how it was wrong forthe working class of people..Mrs. Jones told me she knew who all signedunion cards and I told her I didn't care if she did know I signed one.Durham also testified that she received a letter from the Union on September 4and Jones, that same day, told Durham that she would receive such a letter shortly,and when she did, "to show our loyalty to Mr. Grant, we should bring the letter into Mr. Grant, and I told her that I felt mail was personal, and I didn't think we shouldbe required to bring the letter.....On September 8, however, Durham broughtthe union letter to Jones.On September 12, Durham went to Grant's office to speak with him about her,"make-up" pay which had amounted to $1.57 the preceding week.85 She requestedGrant to permit her to operate the bar tacking machine for 6 hours and for the re-maining 2 hours either to push rods or turn pockets, but not both, as she was nowdoing, because performing 3 operations so decreased her production, she told him,that she was unable to make her quota.Durham assured Grant, she testified, that ifhe would permit her to do this, she could make her production quota.Grant toldher, she testified, that her makeup pay of $1.57 for the preceding pay period wasso nominalthat she should not be concerned about this small amount.Durham testi-fied that she told Grant:If I seen I couldn't make it I would rather quit and he said I didn't have a thingto worry about along that line, that they always talked to employees two or threetimes before they fired them or discharged them, and as far as the make-up wasconcerned [there] was several [employees] that had a lot more make-up thanI did, which I already knew, but that didn't alter my situation.After they had completed this phase of their conversation, she testified, Grant toldher that a merchant in town had informed him that she was still in favor of theUnion.Durham admitted to Grant that she had signed a union card, but told himshe was neither for nor against the Union and did not feel that she had "to apologizeto anybody for signing a union card." 86Two days later, which was Monday, September 14, Jones told her that beginningthat day she was to operate her bar tacking machine only 5 hours, daily, instead of6 hours, as she had been doing previously, and that the 2 hours which she devotedformerly to pushing rods and turning pockets would be increased to 3 hours daily.Itwill be recalled that Durham testified she made her production quota on the bar"'She testified Grant told her a week later that Mayor Barefield had informed himshe was in to see him about the Union94 Jones also read a typed notice to Durham which was brought to the attention of allthe employees in which Respondent advised them that they "do not have to give oral orwritten statements to Labor men or anyone else " (Respondent's Exhibit No 12 )w Makeup pay is the difference between actual piece-work earnings and the statutoryminimum wage of 75 cents per hourWhen an employee under the system whichRespondent established at the plant failed to make her production, the Company wasrequired to make up the weekly deficiency which represented the difference between herproduction and the statutory minimum hourly wage rate of 75 cents per hour.116Both Grant and Jones denied these various incidents occurred. 476-DECISIONS OF NATIONAL LABOR RELATIONS BOARDtacking machine, but the 2 hours she spent each day on pushing rods and turningpockets(which was now increased to 3 hours),decreased her overall production toless than her assigned quota and her earnings to less than the statutory, minimumhourly rate.The same day that Jones told her this, Durham went to Grant's office and requestedhim to return the union letter which she had turned over to him.Durham testified that'he denied he had asked her to bring the letter to him, but acknowledged he had itin his possession.Nevertheless, he refused to return her union letter.87.During this same conversation, Grant told Durham, she testified, that if any ofthe employees should be interviewed by investigators, it would be better to say noth"ing because those employees who talked would be the ones who would be subpenaedto testify in court.' To this, Durham testified, she replied, that she "didn't have any-thing to be-ashamed of and I wouldn't be afraid to go to court, and tell thetruth...--A few days later, Durham testified, Jones told her just as. she was about to beginwork for the day, that Grant had ordered her to take Durham off the bar tackingmachine completely, and assign her to pushing rods and putting hooks on curtains,a job done up to that time by an employee named Virginia White who, in turn, wasassigned to operating Durham's machine.White had begun working for the Re-spondent approximately 3 to 4 weeks prior to this transfer.At the close of work that day, Durham asked* Grant for an explanation of hertransfer from her machine.He replied, according to Durham, that she had not beenmaking sufficient production.To this, Durham testified, she pointed out to him,that she had made production on her bar tacking machine; that it was only on pushing rods and turning pockets that her production fell below the quota.The following evening, a Board investigator came to her home to whom she gavea statement.Several days. later in a conversation with Jones, it was mentioned byDurham that she had spoken to a Board inyestigator.Durham's testimony continuesas follows:I told her that I had talked to him and that I didn't have anything to deny to any-body, that I told the truth and I didn't have anything to hide from Mr. Grant-or anybody.About the first of October, Durham testified that while Grant was passing throughthat part of the plant where she worked, she stopped him and asked if he would,check some work she was doing.While he was checking her work, Durham testifiedthat he asked her if she had seen Ethel and James Childress again, and she said she'had, whereupon Grant said, "I warned you about the matter before, I talked to youbefore about that."From the time of this conversation until her employment terminated on October12,Durham testified she never again worked on the bar tacking machine. She wasmoved around doing various jobs, including inspecting 88 and washing luggage.Thelatter assignment, Durham testified, was in the box department whose foreman wasBowden, and required her "to keep [her] hands in hot water all the time, and keepthe water real hot to wash that glue off the suitcases." Durham was transferred next,she testified, to pushing rods, putting on hooks; and placing hangers in wardrobesuitcases which she continued to do until the last day of her employment.89Durhamalso testified that during the entire time she was employed neither Grant nor Jones,her forelady, ever complained about her work and during the last 3 weeks she workedfor Respondent she never received a complaint with respect to the quantity or qualityof her production.-On the day she was discharged, October 12, at between 4:15 and 4:30 p. in., Dur-ham testified that Scallorn, who was her foreman at that particular time, told her'togo to Grant's office.As she was preparing to go, Scallorn told her, Durham testi-fied, "I'd been the best help.on putting those hangers in the suitcases and put-ting the paper dresses on the hangers, and he said that I was the only one they hadso far that hadn't had to have help, the other girls had to stop and help and he wasBTAt one point in his testimony, Grant acknowledged having sucha letter in hispossession,but at another place he denied this.se This was in another department whose foreman was Scallorn.eaThe following colloquy occurred between Counsel for Respondent and Durham :Q You saw that girls were being transferred all the time as they were-needed,in much the same way, didn't you?A Not in the way they transferred me the last week.Q. You never saw anything like that before?A. No. SARDIS LUGGAGE COMPANY,477.sorry the couldn't keep me on......90 -On redirect examination, Durham testified,:that; on the last 2 days that she worked for Respondent she made her production;quota and Grant admitted to her that she did.Durham testified that when she spoke to Grant in his office, the following occurred:-,He told me that he had moved me all over that factory and couldn't find anything'that I could do and he was going to discharge me. I told Mr. Grant, "Youknow you're not telling the truth, you know that is not the reason you are dis-'-charging me. It has something to do with that Union."He said, "It wasn't,"there was people working there that would be working there -a long time that'signed Union cards."And he said, "I had too much make-up." And I told himthat I had less make-up than some of them that he hadn't moved around like Idid and stayed on the same machine all the time, and I had less make-up thanthey had.And many stubs off my checks, we had compared make-up with ourcheck stubs.And he said that I was mistaken, and I asked him if he would getthe records and show me and he opened up that book, had yellow pages in, andalong my name was several others, and they had more make-up than I had andthe week he moved me three times, I had less make-up than they did.When Durham was asked at the hearing if she "made production," she replied thatshe did on the bar tacking machine which, before her transfer, she had operated6 hours daily, "but where we switched from one job to the other, those two.hours . . . pushing rods or putting [on] pockets or sewing up pockets or turningpockets, or doing different things like that, changing up like that, I couldn't makeenough to make 75 cents an hour." She testified that Grant showed her productionrecord to her and it showed she made "eighty something cents on the [bar-tacking]'machine.but the other two hours pulled that down to below 75 cents an hour."Durham also testified that on the day she was discharged that when, Grant showe'her the production records of her department that she pointed out to him that'the records showed she had less makeup than other employees in this department.The discussion with Grant with respect to her production record continued, she,testified, with she contending that she had done well until Grant started to transferher to more difficult operations that she was unfamiliar with, and then when she be-'came familiar with the new operation, he would again assign her to another unfa-miliar job.Finally, Grant brought the discussion to an end by discharging Durhamand ordering Turner, the office manager, to pay Durham her salary. She received herpay in cash about 30 minutes later.The following account is a recital of the Durham discharge as testified to byGrant on his direct examination.When Durham first came to work for the Com-pany in May she operated a zipper machine.He transferred her from the zipper'machine to a bar tacking machine, because of the six zipper machine operators,"she was the poorest." She remained on the bar tacking machine for approximately4 months when he transferred her to inserting rods because, "I was getting the poor-est quality of work at that time." 91The last 2 or 3 weeks before Durham's dis-charge, he testified, she inserted rods in luggage interiors.Grant testified also that Sears-Roebuck, Respondent's customer, had been complaining about the quality of the luggage, whereupon it was decided to inagurate .a program to improve the operating efficiency of the plant by discharging employees-who had proved unsatisfactory.He analyzed the records of each operator in thesewing department over the weekend preceding Monday, October 12, and decided to'discharge 3 employees, 1 of whom was Durham. The other two employees who weredischarged were Mossie Appleton and Minnie Harden.Durham was discharged onOctober 12, Appleton on October 14, and Harden on October 16.Durham's job'was not filled, but Appleton and Harden were replaced by other employees on'October 15 and 19, respectively.Grant testified that after he started to receive these complaints from Sears-Roe-buck, he would assemble all the sewing department employees once or twice a weekand point out the complaints and request their cooperation in improving the quality'of their work 92Durham's reaction to his talks to the sewing department employees, -'Scallorndid not testify91The recordis silentas why Grant had allowed Durham to continueto operate thismachine for 4 months when he was "getting the poorest quality of work" from her.92 Durham testified that she was called into Grant's office only on twooccasions, alongwith all the other sewing department employees, at which times Grant discussed withthem the quality' of their productionOn redirect examination, Durham testified thatthe only time she was ever called into Grant's office alone, was when hedischarged her'on October 12, 1953.1 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrant testified, was, "[Durham] would say we were asking too much ... that shewas beingswitched on operations, she couldn't stay on one operation all the time,we were expecting too much work out of her in a day, and her natural attitudeall the time."Grant characterized Durham as "very uncooperative" and testifiedhe had her in his office 8 to 10 times to criticize the quality of her work.At anotherpart of hisdirect examination, when Grant was asked the reasons he discharged Dur-ha, he testified that "her work was unsatisfactory, her attitude was poor, production16w'. .. I was annoyed at the way she would talk back and bepugnacious andargumentative...."On directexamination,Grant was asked the following questions:Q. Did Mrs. Durham accuse you at the time of the last conversation you hadwith her, did she accuse you of firing her on account of the Union?A. I can't recall. She said so much I really couldn't tell you.Q. Do you recall any reference to the Union on that last conversation?A. I cannot recall it,no, sir.Grant denied warning Durham to stay away from James and Ethel Childress. Also,when asked specific questions by Respondent's Counsel concerning particularized in-cidents, which the General Counsel elicited on Durham's direct examination, and all ofwhich are described above under Durham's testimony, Grant denied that such incidentshad ever occurred.Discussion and ConclusionsThere is here presented then a situation in which the General Counselalleges thatDurham was discharged because of her union activities and sympathies, and the Re-spondent denies this charge, contending that her employment was terminated becauseof inefficiency. , It must, therefore, be determined whether inefficiency was the realreason ora pretext.However, the existence of some justifiable cause for discharge isno defense, if it was not the movingcause.The coexistence of a separate, valid reasondoesnot eliminate the unlawful aspect of the employer's action where motivated bya cause proscribed by the Act.93 This principle was stated in a recent case by the Courtof Appeals for the First Circuit as follows: 94Although the discharge of an inefficient Union member is lawful, it may be-come discriminatory if other circumstances reasonably indicate that the unionactivity weighed more heavily in the decision to fire [her] than did dissatisfactionwith [her] performance.The state of mind of Respondent in discharging Durham is a question of credibilityto be given to the witnesses who testified as to what ground the Respondent based thedischarge.At various points in the record, as shown by the above related facts, thereis a sharp conflict in the testimony.The matter of credibility with respect to the eval-uation of the demeanor of the various witnesses has already been discussed and re-solved inthis report.Moreover, the trier of these facts was favorably impressed byDurham's testimony both on direct and on cross-examination, as it was found to bemore consistent both with the attendant circumstances and the inherent probabilities ofwhat are believed to be the facts surrounding her discharge. In addition to the de-meanorof Durham in resolving credibility, specific indicia will be discussed belowwhich are peculiar to Durham's termination and upon which it is found she was dis-criminatorily discharged.Before leaving the question of credibility, however, men-tionshould be made at this point, that it strains one's credulity to believe Grant's testi-mony that he did not recall at the time he fired Durham, whether she accused himof doing so because of her union membership. The inherent probabilities of such asituationwould appear to indicate that Grant, who had had considerable labor rela-tions experience, would have remembered whether such a grave charge had been madeby Durham against him.In considering the propriety of what the General Counsel contends was Durham'sdiscriminatory discharge, the questionisnotwhether it was merited or unmerited,just or unjust, nor whether it was mild or drastic.The only issue to be determined iswhether the discharge was for Durham's union activities, affiliation, or sympathies.From an appraisal of the general situation and the surrounding circumstances, aswell as the reactions of the employees and the unfair labor practices of the Respondent,which have heretofore been discussed, the Company's union animus has been estab-, e'Wells, Inc v. N L R. B,162 F 2d 457, 460 (C A9) ;N L. R B. v. A. B.,winerton,Richard TValberg and Howard Hassard; etc..202 F 2d 511, 515-516 (C. A. 9) ;The Plastic Molding Company, Inc,110 NLRB 213714N. L. R. 8 v. Whiten Machine Works,204 F. 2d 883, 885. SARDIS LUGGAGE COMPANY479lished.Both the acts and expressions of the Respondent show an improperattitude inunion relations.The evidence shows the Respondent resorted to numerous devicesto impedethe efforts of its employees to engage in the freedoms guaranteed to themby Section 7.Company officials interrogated them concerning their union member-ship, the extent of their organization, the identity and union activity of other em-ployees, and Grant threatened liquidation of the business rather than allow it to be-comeorganized by the Union.Moreover, Durham's discharge cannot be viewed inisolation, separate and apart from Respondent's entire course of conduct, which wasto thwart union activitiesat itsplant.The entire scope of the labor dispute must beviewed in order to determine properly whether Durham was discharged discrim-inatorily.Against the charge of inefficiency alleged by Respondent for Durham's discharge,the following facts have been considered. It is undisputed that Respondent knewDurham had signed a union card prior to the time she was discharged. Then too,when it is considered that Grant admitted Durham antagonized and irritated him,95it is reasonable to infer that he decided to rid the Company of her unwelcome pres-ence and pervading influence, not only because of her ominous friendship with theChildresses, but also for the following reasons which had antagonized him: (1) Themayor of Sardis informing Grant that Durham had discussed union matters withhim; (2) Durham refusing to heed Grant's warning on 2 occasions that she shouldnot associate with Ethel and James Childress, her close friends and neighbors forover 25 years; (3) Durham arguing to Grant that she recognized the value of laborunions;(4) reluctantly turning over to him the letter she received from the Unionand later requesting him to return it to her which he refused to do; (5) telling Grantshe would not "apologize to anybody for signing a union card"; (6) informing Grantshe would not follow his advice that she not permit Board investigators to interviewher and subsequently giving a statement to such an investigator; and (7) Grantwarning Durham that those of the employees who talked to Board investigatorswould be subpenaed to testify and she telling him she was not afraid to testify 96Furthermore, account must be taken of the summary and precipitatemanner inwhich Durham was discharged and that it was made without even consulting Jones,Durham's forelady, who was in immediate contact with her and the quantity andquality of her work.97Moreover, it has been found no one complained to her abouther work, and is uncontradicted that Scallorn, a foreman, commended her.Thereasons given by Grant for Durham's discharge are unconvincing.The particularfaults urged by Grant as occasioning Durham's discharge are vague and generalaccusations which are equivocally unspecific.He described her faults as follows:"I was getting the poorest quality of work [from Durham] "; "she would say we were,asking too much, that she was being switched on operations, she couldn't stay onone operation all the time, we were expecting too much work out of her in a day, andher natural attitude all the time.very uncooperative."He testified, which Dur-ham denied, that he had her in his office 8 to 10 times to criticize the quality of herwork,without specifyingwhat he found unsatisfactory with her work.However,and this is significant, Jones, her forelady, testified on direct examination that shenever discussed with Louise Durham the quality of her work. In fact, on cross-examination, Jones testified, that 3 weeks before Durham's discharge, when she95Grant testified that he "was annoyed at the way [Durham] would talkback and bepugnacious and argumentative "90 See SancoPiece Dye Works,38 NLRB 690, 726 (cited inPersonal Products Corpora-tion,108 NLRB 743, footnote 18), where it was held that respondent's effortsto dissuadean employee from testifying was an unfair labor practicefm Jones' testimony that Grant never discussed with her the efficiency. of an employeeunder her supervision before lie discharged her is unbelievable.On cross-examination,however, Jones inconsistently acknowledged that an employee named CoreenScruggs wasflied by Grant on her recommendation.When counsel asked her how she reconciled thiswith her prior statement that Grant did not first discuss employees' discharges withher, she denied that she had ever so testified. Jones' credibility is suspect,because ofinconsistenttestimony like this, including her denial that she knew of any union activityin the plant until Ethel Childress' discharge on August 21, although she later testified.that when the plant was opened formally on August- 24, she told Holtzman she knewnothing about union activity in the plant at that time.Grant, however, testified thathe told Jones on August 21, the day Ethel Childress left, that employeeshad signedunion cards'Also, on direct examination, Jones denied Durham spoke to herabout theunionletter but later testified as to what Durham told her with respect to this letter.On cross-examination, Jones inconsistentlydenied shehad everdiscussedthe Union withany of theemployees. '480DECISIONS OF NATIONAL' LABOR RELATIONS BOARDwas taken off her regular work and repeatedly transferred to new jobs, that she had,no complaints about the quality of Durham's work. She also admittted that theemployees had difficulty making their production quota when they were assigned to"pushing rods."There is no substantial evidence that Durham was less efficientthan the average employee but even if the evidence compelled such a finding, it-does not necessarily follow that her alleged inefficiency was the main reason for herdischarge.N. L. R. B. v. Smith Victory Corp.,190 F. 2d 56, 57 (C. A. 2). To thecontrary, the evidence warrants the finding that there was a disparity in the treatmentof Durham as compared with other employees whose efficiency records were not any-better than hers,98 but who perhaps, were more tractable and not as assertive in theirunion views 99Such vague and unconvincing testimony leads to the conclusion thatGrant's dissatisfaction with Durham was more fictitious than real and played no partin the decision to discharge her.There is considerable testimony in this case, with respect to Durham and Etheland James Childress not producing the work quota assigned to them.Both Ethel-Childress and Durham in their testimony complained that the production quota as-signed them was too high. In James Childress' case, the Trial Examiner is con-vinced that Grant intentionally set an impossible quota for Childress on the morn-ing he discharged him, knowing full well Childress could not fill it.The TrialExaminer is not prepared to state whether, under all the circumstances, Respondentintentionally or discriminatorily set Durham's production rate at a level which wasso high that it can be construed as an act designed to prevent her from attaining therequired production goal which, in turn, would furnish Respondent a pretext uponwhich to discharge her.loo It is believed however, that the constant shifting ofDurham from one job to another during the last few weeks of her employment wasintended to prevent her from attaining her production quota, which in turn, adverse-ly affected her earnings and thus afforded Grant a spurious reason and a pretext toscreen Respondent's discriminatory motive for discharging Durham. In other words,'Durham's inability to produce her assigned quota of work was not caused by heralleged inefficiency butcausedrather by the Respondent constantly transferring herfrom one job to another.Furthermore, Respondent's claim that Durham's discharge was motivated exclusive-ly by her repeated failure to attain the production goal set for her was not corroboratedby the production of its business records to prove its oral contention.The unex-plained failure to support this charge by the production of documentary records, with-in the power of the Respondent to produce, renders the purported reason dubiousand also warrants drawing an inference that if adduced, it would not have beenfavorable to the Respondent.loiThere is another significant factor indicating that Respondent's determination toterminate Durham's services was discriminatorily motivated.The ban against dis-crimination for union activity extends also to discriminatory treatment of employeeson their jobs, such as assignment to more difficult or disagreeable work because ofthe employee's union interests.In Durham's case, Respondent decreased the timeshe spent on the bar tacking machine from 6 to 5 hours, a machine on which she in-variable made her production quota, and assigned Virginia White, a recent employee,to operating Durham's machine.Concomitantly, the time Durham spent on themore difficult and disagreeable work of "pushing rods," on which she normally failedto meet her production quota, was increased from 2 to 3 hours.Then too, Grantmade Durham's working conditions increasingly strenuous by successively trans-'erring her from inspecting luggage to the arduous task of washing luggage.Basedupon these indicia, it is concluded that all these various acts of Respondent in suc-In discussingthe treatment given to other employees of comparable efficiency, noattempt has been made to estimate Durham's efficiency, but its purpose is merely todetermine whether regardless of how inefficient she might have been her discharge wascausedby her union affiliations and views rather' than by the manner in which she did'her work.° Then too, Durham was quite intense in her avowals of continued loyalty to theChildresses,who typified to Grant the sinister prospect of a potential nucleus for a`resurgent union movement at the plant.100On cross-examination, Ethel Childress testified that "it was going tobe hard, ifnot impossible" to make production."ii0,Interstate Circuit v. U. S.,306 U. S 208, 225, 226;N. L. B. B. v. Wallick and'b"chioiilmCompany, et,al.,198 F. 2d 477, 483 (C. A.3) ; Concord Supplies &EquipmentCorp.,110 '1873' (IR).In this connection the records which Respondent did produceare notprobative of theissues inthis case. ' SARDISLUGGAGE COMPANYcessively transferring Durham from- one- undesirable job to another were discrimina-torilymotivated.Furthermore, these punitive actions, it is believed, formed partof Respondent's plan to make. the unfavorable consequence of union sympathy clearto potential union supporters.Nor is it considered significant: that almost 2 months intervened between Jamesand Ethel Childress' discharge and the discharge of Durham. In addition to -the-fact that Durham became increasingly irritating to Grant after the Childress'discharge, this hiatus may be explained on the ground that it was considered arespectable period of time should elapse before she was discharged in order to givethe appearance of noninterference with Durham's statutory rights and to give the.false appearance of a discharge for cause.Inasmuch as the record is devoid of any substantial evidence that lack of qualifi-cations or any other valid reason played any role whatsoever in motivating Respond-ent to discharge Durham, the conclusion is inescapable that Durham was discrimina-torily discharged in violation of Section 8 (a) (3) of the Act. It is found, further-more, that the asserted inefficiency of Durham was seized upon by the Respondentas a pretext for its intent to remove a potential nucleus for a regenerated unionmovement by demonstrating to the other employees the threat of like action ifthey had any notions which were sympathetic toward the union movement or anyof the discharged union proponents.d.Glover JacksonJackson, age 62, began working for the Respondent in the box department in theearly part of May 1953 and worked until November 3, 1953.His beginning wagerate was 75 cents per hour which was increased to 80 cents and then his departmentwent on an incentive piece-rate system whereby earnings were measured in termsof production.102He testified, that under this system, he generally made his produc-tion quota and never received any complaints from either Bowden, his foreman, orGrant with respect to the quantity or quality of his work.Prior to thetime unionactvity commenced at the plant, Grant told him, Jackson testified, that "he liked mywork all right, and he liked me personallyas a man."Bowden testified on directexamination, however, that "on many occasions" he reprimanded Jackson for thequality of his work, although Grant in testifying as to his reasons for deciding notto recall Jackson, did not mention this.Jackson attended union meetings (including the one at which the unionorganizerdid not appear), signed a union authorization card, and successfully solicited nineof his coworkers to sign cards.As a result of his union activities, Jacksontestified that he was interrogated on August 20, and thereafter, with respect to hisown and other employees' union membership and threatened by Holtzman, Respond-ent's president, and Grant that if he continuedto engagein union activities theywould "make it plenty hard on [him]."On November 3, 1953, Grant told Jackson he was being laid off, along with sixother employees in the box department.All these laid-off employees were subse-quently recalled by March 1954, with the exception of Jackson.In lateApril 1954,Jackson went to the plant, he testified, and requested Grant to take him back butGrant told him, "I can't promise you anything."He was never recalled.The TrialExaminer was favorably impressed with the sincere, straightforward, and honest102 Jackson's gross earnings and rate per hour were as followsRateWeek endingTotal payper hourAug.1-----------------------------------------------------$43. 2980 90Aug.8-----------------------------------------------------44.1882 60Aug.15 ------------------------------------------------------41.9090.40Aug.22----------------------------------------------------41.7291.50Aug.29----------------------------------------------------42 91910Sept.5-----------------------------------------------------42 0390.60Sept.12--------------------------------------------=-------23 4295.60Sept. 19----------------------------------------------------44.16930Sept.26----------------------------------------------------39.51$1 00Oct. 3------,------------------------------------------------39.4698.60Oct.10----------- ------ -------- ------------------- ---------41.1296.40Oct.17-------------------------- ------------------------ ---'39 16$1'.10Oct---------24--------------------------------- - - -- - ------40.19$1.04.06t.31------ - --- ----40.06$1. 02 482DECISIONS OF NATIONAL LABOR, RELATIONS BOARDmanner withwhich Jackson testified.103On the other hand, Grant's testimony;which is setout below, wasnot impressive.Grant testified Jackson was not recalledbecause of."his age andphysical condi-tion."He also stated Jackson's"generalattitude with referenceto thework wasnot too good."He wenton to explainas follows:.I would tell what the quota should be, for example how many cases they weretomake in that particular day in the box shop, and through something thatmight develop during the course of the day, I would have to go back and saythat the box shop would have to make twenty or thirty more cases.First thingin the morningthe box shop foreman would tell the men how many cases theywould have to make and when I would have to increase it, possibly twenty orthirty during the course of the day, Mr. Jackson always grumbled about havingto stay to do a day's work. Said he couldn't stand up anylonger andfelt thatwas all he was capable of doing..In January whenIwas starting to goover the list of people that had been laid off [in November] and when we werestarting to take some people back, I had occasion to come across [Jackson's]nameI started to go over the rest of the people that had not been taken backand tried to find various positions for them throughout the plant as the conditionwarranted and I asked one of the people in the office to inquire and to find outfor me what other abilities [Jackson] had or where else he worked and I wasadvised that the only thing they could find in any past record was that he hadhad varicose veins and could not stand or take any standing position for anygreat length of time..Well, in view of his age and in view of his physicalhandicap, I felt he would be a poor compensation risk.Grant also testified that on one occasion, Bowden, Jackson'sforeman,advisedhim that Jackson left work early one day.He also testified that Jacksoncomplained about unloading lumber and that, due to his age, he excused himfrom this task.This was corroborated by Bowden.The Company, at the hearing, for the first time contended Jackson was not rehiredbecause of his age and physical condition.This decision not to recall Jackson was notmade until January 1954, but Grant did not notify Jackson of his decision at thattime.Nor did Grant tell Jackson in April, when he requested any job available,what the reason was why he was not being recalled.At that time, Grant testified,he merely told Jackson, "[he] was not going to recall him," but Jackson testifiedthat Grant gave him an equivocal answer, stating, "I can't promise you anything."Grant also testified that after he told Jackson he was not going to call him back,Jackson "started up a conversation about that he hoped I still didn't think he was in-volved with the union difficulty we had had, and so forth like that, and I told him, to,me that was a closed incident, I didn't discuss it."On cross-examination, Grant testified as follows:Q. From May through November you felt he was an unsatisfactory worker, isthat right?A.We had various people, but he, let's say he wasdoing hisjob.He was.doing his work.Q. He wasn't really unsatisfactory.You just would have preferred some-body who was better than Mr. Jackson, is that what you are telling us?A. I would have preferred someone better than Mr. Jackson, yes, sir.Q. But you didn't hire somebody other than Mr. Jackson during that period?A. As far as his operation at the machine is concerned, Mr. Jackson performedit.Q. Now, why didn't you let Jackson out before November of 1953?Will youjust state that.A. Because I didn't have the condiiton in the box shop that I had in otherdepartments.In other words, the box shop was functioning, the work comingout of the box shop was being produced, and Mr. Jackson was standing at his,machine doing his work.103Although Jackson admitted he misstated his age when applying for a job withRespondent, this is attributed not to iniquitous prevarication tiut rather to the misguidedzeal of a senescent who is embarrassingly conscious that the advancing years militateagainst him obtaining a jobRespondent also argues that Jackson is unworthy of beliefbecause he lied about his union membership and activitiesUnder the circumstances ofJackson's interrogation, Jackson's untruthfulness is not consideied such an odious offenseas to nullify his credibility as a witness.St. Louis Car Company,108 NLRB 1523. p' .SARDIS LUGGAGE COMPANY483,Q.Well, you could have gotten a replacement, say, in October, pretty easily,couldn't you?A. I wouldn't say that. I can't recall the availability of people at that time.Q. I see.His job was tough to train a man on?A. No, sir.Q. It was very easy to train a man?A. Yes, sir.Q.Would you say it was the easiest job to train a man on in that department?A. One of the easiest.Q. And it would,have been tough to find a replacement for Mr. Jackson, isthat what you are telling us?A. No, I am not telling you that.**kQ. And actually there was a considerable turnover of employees in thatperiod,1 mean you were hiring and firing people, weren't you?A. That is correct.ConclusionsAs in the other three employees' termination, so too, the only question to beresolved here, is whether Jackson was not recalled on account of his union affiliationsand activities rather than for some permissible reason.Grant was first called to the witness stand by the General Counsel.When askedwhy he did not recall Jackson to his former job, he answered, "Due to his age andphysical condition."When produced as a witness by Respondent, in adduton to re-repeating the reason just quoted, he testified that: (1) "Jackson's general attitude withreference to [his] work was not too good"; (2) Jackson "grumbled" whenever he hadto work beyond the regular quitting time; (3) Jackson, on one occasion, left workearly for which Grant reprimanded him; and (4) when Jackson complained aboutloading lumber, he was excused from doing this work because of his age.Itwas undisputed, however, that both at the time of his layoff in November, andwhen Jackson asked Grant to take him back in April, that at neither time, did hetell Jackson thatany oneof the above-cited reasons had made Grant decide not torecall Jackson.All that Grant told Jackson in April when he came to the plant andasked for work was, "I can't promise you anything "It is significant that Jackson was not apprised at any time by Grant that he wouldnot be recalled because of his old age and physical condition.Grant's silence,unexplained at the hearing, leads to a reasonable inference, that these additionaland belated reasons were specious afterthoughts, used as a pretext to cover thefact Jackson was not recalled because of his union membership and solicitationof employees.Corroborative of this conclusion is the absence of any evidencethat Jackson's health affected his attendance at work 104 or the quality of his work,as well as the fact that Grant did not learn of Jackson having varicose veins untilthe January following Jackson's November layoff.Grant's shifting reasons for explaining his decision not to recall Jackson, theBoard has held in other cases, are often indicative of a discriminatory intent.Dant and Russell Ltd.,92 NLRB 307, 320;Intertown Corporation,90 NLRB 1145,1188.The giving of contradictory reasons may, of course, be considered in deter-mining the real motive;N. L. R. B. v. Condensor Corporation of America,128 F.2d 67 (C. A. 3); and inconsistent explanations are a circumstance indicating themotivation.N. L. R. B. v. Somerset Shoe Company,111 F. 2d 68 (C. A. 1).Finally, there is the variance between the reasons given at the hearing and Grant'sequivocal response when Jackson asked in April if he would recall him.1o5TheTrialExaminer views as afterthoughts the other matters which the Respondentraised for the first time at the hearing and not at the time, of Jackson's layoffor his request to be rehired.106.In contradiction of Grant's testimony that Jackson's attitude toward his workwas "not too good," Brown and Brewer, coworkers, testified that Jackson was a104 Jackson on cross-examination testified that he had varicose veins "for the past fewyears.Not enough to bother me with no work."105 Significant also is Grant's testimony that at the time Jackson requested to be. re-hired, lie inquired of Grant whether his refusal to recall him was due to his union activities.100 People Motor Express v. N. L. R B ,165 F. 2d 903, 905, 906 (C A. 4) , seeSouthernFurniture,Mfg. Co v. N. L R B ,194 F. 2d 59, 62 (C. A. 5).387644-56-vol. 114-32 484DECISIONS OF -NATIONALLABOR RELATIONS BOARDcompetent and efficient employee who to their knowledge was performing hisassigned tasks in a satisfactory manner.Carl Brown also testified that he, neverheard Jackson complain.Holtzman, on direct examination, testified that whenhe asked Jackson about working conditions in the box department, that Jacksonanswered: "He was satisfied, doing fine. ."It is not believed necessary for a disposition of theissues inthiscase to rationalizethe spaced intervals between the two Childresses' and Durham's discharge with that ofJackson's, but it might be explained as a contrived plan or tactical maneuverdesigned to screen Respondent's true motive.It is found therefore, that the same interdicted reasons motivated Respondentin discharging Durham and the Childresses as motivated it in refusing to rehireJackson,10' namely, his union affiliations and activity.In other words, the evi-dence, realistically viewed, establishes that the realreasonfor these four employees'terminations was the Respondent's desire to rid itself of an irritating nucleus ofunionadherents and sympathizers because of its antipathy to the Union.Theseactions of the Respondent were employed to defeat the incipient organizationalcampaign by breaking it.Each step so taken, beginning with the interrogation andthreats, and eventuating in the four strategically timed discharges, constituted afourfold assertion that the Respondent would continue to refuse to recognize therights of self-organization guaranteed to employees under Section 7 of the Act.N. L. R. B. v. Robbins Tire & Rubber Co.,161 F. 2d 798, 801 (C. A. 5). Nor doesthe fact that Respondent retained some employees who had joined the Unionexculpate it from the charge of discrimination as to the four discriminatorilyterminated.108N. L. R. B. v. W. C. Nabors Company,196 F. 2d 272, 275 (C. A.5), cert. denied 344 U. S. 865. By Respondent's failure to recall Jackson afterthe layoff period, when it is undisputed that jobs were available,109 it is found thatRespondent engaged in unfair labor practices within the meaning of Section 8(a) (3) of the Act.110The General Counsel contends that Jones, Bowden, Britt, and Scallorn, Re-spondent's foremen, are supervisors within the meaning of Section 2 (11) of theAct.It is not considered necessary to a decision on the issues in this case to deter-mine this question.Argumentatively assuming that they were not supervisors, em=ployers are responsible, nevertheless, for the conduct of a rank-and-file employeewhere the employer knew of the unlawful conduct but failed to disavow or disas-sociate himself therefrom"' or where the attitude or acts of the employer appearedto endorse such conduct.112However, the record clearly demonstrates that Re-spondent's foremen exert;--d some authority over subordinate employees and werein a strategic position o trs nslate policies and desires of management to the em-ployees.Moreove:, the Tr;al Examiner is convinced that the employees had justcause to believe ma*- die o, ,remen (including forelady Jones) were acting and speakingiO1 Ph;ips-Dodgy. ; orp. v N. L. R.B., 313 U. S. 177, where it was held that a dis-criminatory -:. usal to reinstate an employee may violate the Act to the same extent asa discriminatory refusal to hire-or a discriminatory discharge.See alsoN. L. R. B. v.Nevada Consolidated Copper.31,6 U. S. 105.108The fact that Carl Brown, who attended a union meeting and signed a card butrefused to solicit 'any employees, was retained, may be explained for the reason that hewas a skilled einplopee, running 6 assembly presses, a difficult operation, which Bowden-testified took 4 to 6 months to train a man to do. Brown was evidently an extremelyefficient employee, because Grant testified that when Brown was not at work, it requiredtwo men to do.his work. On- the other hand, both Jack Childress' and Jackson's jobswere such that a man. could be shown how to perform them inless thana day.Moreover,Brown,it is reasonable to suppose was not considered prounion,because he never solicitedany union designations, he returned the union cards to Childress, and atthe first signsof the Respondent's opposition, he withdrew from the Union's organizational drive.109Ruel Dover and Robert Allen, who,had never worked in the box department before;were assigned,to' that department soetime after the box department employees werelaid off in November.''-.'uo SeeAlgonquin Printing Co.,1 NLRB 264,269, where it was held that a refusal toreinstate'employees because'of their union affiliations violated the'Act, even though theoriginal severance of employment was entirely legitimate as in the case of a layoff for,"ofusiness.lack311E.B.'Law and Son,92 NLRB 826, enfd.192 F.2d 236(C. A. 10).ll2'Yale'Fsling-Supply Co.,91 NLRB 1490. SARDIS485for and on behalf of management.Colonial Fashions,Incorporated,110 NLRB 1197;Carolina Scenic Stages, etal.,109 NLRB 86.The Trial Examiner has carefully readand studiedCounsel for theRespondent'sexcellent briefwhich makesa thorough analysisof thetestimony in support of hiscontentionthat the GeneralCounsel has failed to prove the unfair labor practicesalleged in the complaint.Unfortunately, however, Counsel's argument,persuasiveas it appears, is premised on a view of the factswhich the TrialExaminer does notshare.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of theRespondentdescribedin sectionIII,above,occurring inconnection with the operations of the Respondentdescribedin section I, above,have a close,intimate,and substantial relationto trade, traffic, andcommerce amongthe severalStates, and tend to lead to labor disputes burdening and obstructing thefreeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,it shall berecommended that it cease and desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It has been found that the Respondent discriminated in regard to the hire andtenure of employment of James and Ethel Childress and Louise Durham by dis-charging them, on August 21, 1953, and October 12, 1953, respectively, because oftheir union activities.It has been found also that Respondent has discriminated withrespect to the rehire of Glover Jackson. It shall therefore be recommended thatthe Respondent offer to James and Ethel Childress,Louise Durham, and GloverJackson, immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights and privileges,and makethem whole for any loss of pay they may have suffered by reason of such discrimina-tion by payment to them of a sum of money equal to that which they would haveearned as wages from the dates of their respective discriminatory discharges andrefusal to rehire,to the date of.the offer of reinstatement,less their net earningsduring such period in accordance with the formula set forth in F.W. WoolworthCompany,90 NLRB 289, and approved inN. L. R. B. v. Seven-Up Bottling Companyof Miami, Inc.,344 U. S. 344.It is also recommended that the Respondent make available to the Board or itsagents, upon request,payroll and other records to facilitate the checking of theamounts of back pay due.Inasmuch as Respondent'santiunion activities are so extensive in manner andscope and of such an aggravated character as to indicate an attitude of general op-position to employees' rights, it will be recommended that Respondent be required tocease and desist from in any manner interfering with,restraining,or coercing its em-ployees in.the exercise of the rights'guaranteed them in Section- 7 of the Act.N. L. R. B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C. A.4);May Department StoresCo v. N. L.R. B., 326 U. S. 376.Upon the basis of the foregoing findings of facts, and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Furniture Workers of America,CIO, is a labor organization,within themeaning of Section 2 (5) of the Act.-2.The Respondent,Sardis Luggage Company, is engaged in commerce. within themeaning of Section 2 (6) and(7).of the Act.-3.By interfering with,restraining,and-coercing-its employees in the exercise ofthe rights guaranteed in-Section-7-of.the Act, the-Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.-4.By discriminating with regard to the hire and tenure,of employment of JamesChildress,Ethel Childress,Louise Durham,and Glover Jackson, Respondent dis-couraged membership in the aforementioned Union and committed unfair laborpractices within the meaning of Section 8(a) (3) of the Act.5.The aforesaid unfair labor practices are_ unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]I.-.,.1-!..!.'. i , 1 C. --._."I" i 486DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we notify our employees that:WE WILL NOT discourage membership in United Furniture Workers of Amer-ica,CIO, or any other labor organization of our employees, by discriminatingin regard to their hire or tenure of employment or any term or condition ofemployment.WE WILL NOT interrogate our employees concerning their membership, unionaffiliations, activities, or sympathies, on behalf of United Furniture Workers ofAmerica, CIO, or any other labor organization of our employees, or threatenthem with discharge because of their union affiliations, activities, or sympathies,in a manner constituting interference, restraint, or coercion in violation of Sec-tion 8(a) (1).WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization, to form, join, or assist UnitedFurnitureWorkers of America, CIO, or any other labor organization, to bar-gain collectively, through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring membership,in a labor organization as a condition of employment, as authorized in Section8 (a) (3) of the National Labor Relations Act.WE WILL offer to James Childress, Ethel Childress, Louise Durham, andGlover Jackson, immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or other rights and priv-ileges previously enjoyed, and make them whole for any loss of pay sufferedby them as a result of the discrimination in the manner and to the extent rec-ommended in the Intermediate Report.All of our employees are free to become or remain members or to refrain from:becoming or remaining members of the above-named Union, or any other labororganization, except to the extent that this right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act.We will not discriminate againstany employee because of membership in or activity on behalf of any such labororganization.SARDIS LUGGAGE COMPANY,EmployerDated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be,altered, defaced, or covered by any other material.Mathieson Chemical Corporation and/or Olin Mathieson Chem-ical CorporationandUnited Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local 152,AFLandUnited Broth-erhood of Carpenters and Joiners of America,Local 1369,_AFLandInternational'Brotherhood of Electrical Workers,Local425, AFL.Cases Nos. 6-CA-835,6-CA-836, and 6-CA-837.October 18,1955DECISION AND ORDEROn June 17, 1955, Trial Examiner C. W,. Whittemoreissued his,Intermediate Report in the above-entitled proceeding, finding that114 NLRB No. 85.